EXHIBIT 10(l)

PACCAR INC SAVINGS INVESTMENT PLAN

Amendment and Restatement Effective January 1, 2006


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE 1

PURPOSE AND SCOPE

1

 

 

 

1.1

Purpose of Plan

1

1.2

Scope of Plan

2

1.3

PACCAR Inc Administers for Participating Subsidiaries; Allocation of Cost

2

 

 

 

ARTICLE 2

DEFINITIONS AND CONSTRUCTION

2

 

 

 

2.1

General Definitions

2

 

(a)

“Accounts”

2

 

(b)

“Aggregate 401(k) Contributions”

2

 

(c)

“Aggregate 401(m) Contributions”

2

 

(d)

“Beneficiary”

3

 

(e)

“Benefit”

3

 

(f)

“Company”

3

 

(g)

“Company Contributions”

3

 

(h)

“Company Contributions Account”

3

 

(i)

“Compensation”

3

 

(j)

“Current or Accumulated Earnings and Profits”

4

 

(k)

“Eligible Employee”

4

 

(l)

“Employee”

4

 

(m)

“Employee Accounts”

5

 

(n)

“ERISA”

5

 

(o)

“Excess Aggregate Contributions”

5

 

(p)

“Excess Contributions”

5

 

(q)

“Excess Deferrals”

5

 

(r)

“Fiduciary”

5

 

(s)

“Highly Compensated Employee”

5

 

(t)

“Investment Options”

6

 

(u)

“Investment Manager”

6

 

(v)

“IRC”

6

 

(w)

“Layoff”

6

 

(x)

“Member”

6

 

(y)

“Member Contributions”

6

 

i


--------------------------------------------------------------------------------


 

 

Page

 

 

 



(z)

“Nonhighly Compensated Employee”

6

 

(aa)

“PACCAR Stock”

6

 

(bb)

“PACCAR Stock Fund”

6

 

(cc)

Period of Service

7

 

(dd)

“Plan”

7

 

(ee)

“Plan Year”

7

 

(ff)

“Required Beginning Date”

8

 

(gg)

“Restricted Member”

8

 

(hh)

“Retirement”

8

 

(ii)

“Retirement Plan”

8

 

(jj)

“Rollover Contributions”

8

 

(kk)

“Salary Deferrals”

8

 

(ll)

“Salary Deferral Account”

8

 

(mm)

“Section 414(s) Compensation”

8

 

(nn)

“Subsidiary”

9

 

(oo)

“Top-Paid Group”

10

 

(pp)

“Total Compensation”

10

 

(qq)

“Totally Disabled”

10

 

(rr)

“Trust Agreement”

10

 

(ss)

“Trust Fund”

11

 

(tt)

“Trustee”

11

 

(uu)

“USERRA”

11

 

(vv)

“Valuation Date”

11

2.2

Construction

11

 

 

 

ARTICLE 3

ELIGIBILITY AND MEMBERSHIP

11

 

 

 

3.1

Commencement of Membership

11

3.2

Enrollment Procedures

11

3.3

Termination of Membership

12

3.4

Restricted Membership

12

 

 

 

ARTICLE 4

SALARY DEFERRALS AND ROLLOVER CONTRIBUTIONS

13

 

 

 

4.1

Amount of Salary Deferrals

13

 

ii


--------------------------------------------------------------------------------


 

 

Page

 

 

 

4.2

Involuntary Reduction of Salary Deferral Rate

13

4.3

Voluntary Change of Salary Deferral Rate

13

4.4

Voluntary Suspension of Salary Deferrals

14

4.5

Return of Excess Deferrals

14

4.6

Average Deferral Percentage Limitation

15

4.7

Allocation of Excess Contributions to Highly Compensated Employees

16

4.8

Distribution of Excess Contributions

16

4.9

Qualified Company Contributions

16

4.10

Special Rules

16

4.11

Allocation of Salary Deferrals

18

4.12

Diversification of Salary Deferral Account or Employee Account

18

4.13

Rollover Contributions

18

4.14

Age 50 Catch-Up Rules

19

 

 

 

ARTICLE 5

COMPANY CONTRIBUTIONS

19

 

 

 

5.1

Amount of Company Contributions

19

5.2

Allocation of Company Contributions

20

5.3

Average Contribution Percentage Limitation

20

5.4

Allocation of Excess Aggregate Contributions to Highly Compensated Employees

21

5.5

Distribution of Excess Aggregate Contributions

22

5.6

Use of Salary Deferrals

22

5.7

Special Rules

22

5.8

Company Contributions Paid From Earnings and Profits; Other Limitations on
Company Contributions

23

5.9

Company Contributions in PACCAR Stock

24

5.10

Diversification of Company Contributions Account

24

5.11

Return of Company Contributions

24

 

 

 

ARTICLE 6

THE TRUSTEE AND THE TRUST FUND

25

 

 

 

6.1

The Trustee and Investment Managers

25

6.2

Investment Funds

25

6.3

Voting of PACCAR Stock

26

 

iii


--------------------------------------------------------------------------------


 

 

Page

 

 

 

6.4

Other Instructions by Members

26

6.5

Trust Fund Investment Losses: Interest in Trust Fund

26

6.6

ERISA 404(c) Requirements

27

6.7

Expenses of Plan and Trust

28

 

 

 

ARTICLE 7

ACCOUNTS AND VALUATIONS

28

 

 

 

7.1

Types of Accounts

28

7.2

Valuation of Accounts

29

7.3

Statements for Members

30

 

 

 

ARTICLE 8

AMOUNT AND DISTRIBUTION OF BENEFITS

30

 

 

 

8.1

Vesting and Amount of Benefits

30

8.2

Normal Time of Distribution

30

8.3

Time of Distribution

31

8.4

Special Rules Regarding Distribution

31

8.5

Reemployment

31

8.6

Available Forms of Distribution

32

8.7

Election of a Form of Distribution

32

8.8

Small Benefits

32

8.9

Survivors’ Benefits

33

8.10

No Alienation of Benefits; Qualified Domestic Relations Order

34

8.11

Facility of Payment

34

8.12

Unclaimed Benefits

35

8.13

Payments Discharge Plan; Adverse Claims

35

8.14

Direct Rollovers

35

 

 

 

ARTICLE 9

LOANS

37

 

 

 

9.1

Amount of Loans

37

9.2

Aggregate Loan Limitation

37

9.3

Terms of Loans

37

9.4

Company Consent

38

9.5

Source of Loans

39

9.6

Disbursement of Loans

39

9.7

Valuation Date

39

 

iv


--------------------------------------------------------------------------------


 

 

Page

 

 

 

9.8

Loan Fees

39

 

 

 

ARTICLE 10

WITHDRAWALS

39

 

 

 

10.1

Regular Withdrawals

39

10.2

Source of Withdrawals

39

10.3

Application for Withdrawals: Time and Form of Distribution

40

10.4

Limitations on Withdrawals

40

 

 

 

ARTICLE 11

SALE OF STOCK TO TRUSTEE

40

 

 

 

ARTICLE 12

PLAN ADMINISTRATION

41

 

 

 

12.1

Company as Plan Administrator

41

12.2

Carrying out Fiduciary Duties

41

12.3

Appointment of Public Accountant

41

12.4

Reliance on Plan Records; Member’s Duty to Notify

41

 

 

 

ARTICLE 13

CLAIMS AND REVIEW PROCEDURES

42

 

 

 

13.1

Applications for Benefits

42

13.2

Denial of Applications

42

13.3

Requests for Review

43

13.4

Decision on Review

43

13.5

Exhaustion of Administrative Remedies; Limitations

44

 

 

 

ARTICLE 14

GENERAL PROVISIONS

44

 

 

 

14.1

Information and Reports to Members

44

14.2

Compliance With USERRA

44

14.3

Applicable Law

45

14.4

No Employment Rights Conferred

45

14.5

Service Upon Plan; Limitations on Actions Against Plan

45

14.6

Plan Office; Records

45

14.7

Form of Applications, Elections and Other Communications

45

14.8

Spousal Consents

46

14.9

Merger, Consolidation and Transfer of Assets or Liabilities

46

 

 

 

ARTICLE 15

CONTRIBUTION LIMITATIONS

46

 

 

 

15.1

Basic Limitation

46

15.2

Effect on Future Contributions

46

 

v


--------------------------------------------------------------------------------


 

 

Page

 

 

 

15.3

Effect on Prior Contributions

46

15.4

Definitions

47

 

 

 

ARTICLE 16

AMENDMENT OR TERMINATION OF PLAN

48

 

 

 

16.1

Plan May Be Amended or Terminated

48

16.2

Amendments Cannot Reduce Accrued Benefits

48

16.3

Procedure Upon Plan Terminations

48

16.4

Partial Terminations

48

16.5

Intent to Comply with ERISA

49

16.6

Fiduciary Powers Continue Until Distribution Complete

49

 

 

 

ARTICLE 17

PRIOR PROFIT SHARING PLAN

49

 

 

 

17.1

No Reduction of Accrued Benefit

49

17.2

Full Vesting

49

17.3

Continuing Distributions

49

17.4

Beneficiary Designations

49

17.5

Company Contributions

50

17.6

Effective Date

50

 

 

 

ARTICLE 18

SPECIAL TOP-HEAVY RULES

50

 

 

 

18.1

Determination of Top-Heavy Status

50

18.2

Minimum Allocations

50

18.3

Definitions

50

 

 

 

ARTICLE 19

EXECUTION

51

 

vi


--------------------------------------------------------------------------------


PACCAR INC SAVINGS INVESTMENT PLAN

(As Amended and Restated Effective January 1, 2006)

Effective January 1, 1955, Pacific Car and Foundry Company, the corporate
predecessor of PACCAR Inc (a Delaware corporation), adopted the Pacific Car and
Foundry Company Profit Sharing Plan and executed a Trust Agreement to provide
profit-sharing benefits for its salaried employees.

The Plan has been subsequently amended and restated and has been renamed the
“PACCAR Inc Savings Investment Plan.”  Effective April 1, 2005, PACCAR Inc
amended and restated the Plan to provide that a portion of the Plan will
constitute an employee stock ownership plan within the meaning of IRC section
4975(e)(7).  Effective January 1, 2006, PACCAR Inc further amended and restated
the Plan to comply with final regulations under IRC section 401(k) and to make
certain other amendments as set forth herein.   Certain provisions, which are
specifically identified, have a different effective date.

ARTICLE 1

PURPOSE AND SCOPE

1.1           Purpose of Plan

The purposes of this amended and restated Plan are:

(a)           To encourage systematic savings and investment by Eligible
Employees as a means of building financial security;

(b)           To increase the identification of Eligible Employees with the
Company’s financial success;

(c)           To provide Eligible Employees with a flexible savings and
investment program enabling them to make decisions concerning the rate of return
and relative risk of the investments made for their Accounts, as their personal
or economic conditions change; and

(d)           To offer additional inducements which will attract and retain
Eligible Employees with the knowledge and skills necessary for the Company’s
success.

The Plan provides for contributions to be made by the Company to aid in
accomplishing these purposes.

The Plan and the Trust Agreement are intended to meet the requirements of IRC
sections 401(a), 401(k) and 501(a).  The assets of the Plan are held in trust
and are invested for the exclusive purpose of providing benefits to Members of
the Plan and their Beneficiaries.

The Plan is intended to qualify as an eligible individual account plan under
section 407(d)(3) of ERISA, which is permitted to acquire and hold any amount of
qualifying employer securities, and a portion of the Plan is intended to qualify
as an employee stock ownership

1


--------------------------------------------------------------------------------


plan under IRC section 4975(e)(7), which portion is designed to invest primarily
in PACCAR Stock.

1.2           Scope of Plan

The Plan, as set forth herein, applies to Members who are in employment as
Employees on or after January 1, 2006.  The rights and benefits, if any, of a
former Employee shall be determined in accordance with the provisions of the
Plan as in effect on the date when his employment terminated.

1.3           PACCAR Inc Administers for Participating Subsidiaries; Allocation
of Cost

All acts required of the Company hereunder shall be performed by PACCAR Inc for
itself and each of its participating Subsidiaries.  The cost of the Plan shall
be apportioned equitably among PACCAR Inc and its participating Subsidiaries;
provided that if a Subsidiary is prevented from making any contribution which it
otherwise would have made under the Plan by reason of having insufficient
Current or Accumulated Earnings and Profits, then the contribution which such
Subsidiary would have made shall be made by PACCAR Inc and its other
participating Subsidiaries in such proportions as PACCAR Inc may determine, and
in accordance with and subject to the deductible contribution limitations of IRC
section 404 and the provisions of Article 5.

ARTICLE 2

DEFINITIONS AND CONSTRUCTION

2.1           General Definitions

The following words and phrases when used herein shall have the following
meanings, unless the context otherwise requires:

(a)           “Accounts” means a Member’s Employee, Salary Deferral and Company
Contributions Accounts (to the extent applicable).

(b)           “Aggregate 401(k) Contributions” means, for any Plan Year, the sum
of the following: (1) the Member’s Salary Deferrals for the Plan Year; and
(2) the Company Contributions allocated to the Member’s Accounts as of a date
within the Plan Year, to the extent that such Company Contributions are
aggregated with Salary Deferrals pursuant to Section 4.9.  The foregoing
Paragraph (1) to the contrary notwithstanding, Aggregate 401(k) Contributions
shall not include Age 50 Catch-Up Deferrals and the Excess Deferrals of a
Nonhighly Compensated Employee that are refunded to such Nonhighly Compensated
Employee pursuant to Section 4.5, provided that such Excess Deferrals are solely
attributable to elective deferrals (within the meaning of section 402(g)(3) of
the IRC) under a plan or plans (including the Plan) maintained by PACCAR Inc or
any Subsidiary (as defined in Section 2.1(nn) without regard to the last
sentence thereof).

(c)           “Aggregate 401(m) Contributions” means, for any Plan Year, the sum
of the following: (1) the Company Contributions allocated to the Member’s
Accounts as of

2


--------------------------------------------------------------------------------


a date within the Plan Year; and (2) the Member’s Salary Deferrals for the Plan
Year, to the extent that such Salary Deferrals are aggregated with Company
Contributions pursuant to Section 5.6.

(d)           “Beneficiary” means a person designated pursuant to Section 8.9(c)
who is entitled to receive all or part of a Member’s Benefit under the Plan in
the event of such Member’s death prior to the total distribution of such
Benefit.

(e)           “Benefit” means the nonforfeitable balance in a Member’s Accounts
(reduced by the amount of any loan balance that remains outstanding under
Article 9 at the time such Benefit is paid or at the time of the Member’s death,
whichever is earlier, and reduced by any prior distribution to the Member) which
is distributable to such Member under the Plan, determined pursuant to
Article 8.

(f)            “Company” means (1) PACCAR Inc and (2) all of its Subsidiaries
which have been designated to participate in the Plan by PACCAR Inc and which
have accepted such designation in writing, while such designation is in effect.

(g)           “Company Contributions” means amounts contributed to the Plan by
the Company pursuant to Article 5.

(h)           “Company Contributions Account” means the account to which is
credited a Member’s share of Company Contributions pursuant to Article 5, as
more specifically described in Article 7.

(i)            “Compensation” means “wages” paid to a Member by the Company
while such Member is an Eligible Employee, and includes the amounts described in
section 3401(a) of the IRC for purposes of income tax withholding at the source,
but determined:

(1)           Without regard to any rules that limit the remuneration included
in “wages” based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in section 3401(a)(2) of
the IRC);

(2)           By including elective deferrals excludable from the Member’s gross
income under section 125, section 132(f)(4) or section 402(e)(3) of the IRC and
made to a plan maintained by the Company, including amounts contributed to the
Plan as Salary Deferrals;

(3)           By excluding reimbursements or other expense allowances (such as,
for example, hardship allowances, currency allowances, housing allowances,
education allowances, car allowances, tuition reimbursement, tax equalization
payments to relocated Employees or Employees on foreign service, cost-of-living
allowances to Employees on foreign service), fringe benefits (cash and
non-cash), moving expenses, deferred compensation, payments received under an
extended or long-term disability plan maintained by the Company, welfare
benefits, payments received under the Company’s Long Term Incentive Plan or any
similar plan and amounts realized from the exercise,

3


--------------------------------------------------------------------------------


sale, exchange or other disposition of a stock option or stock appreciation
right; and

(4)           By excluding amounts in excess of $200,000, as adjusted by the
Commissioner of the Internal Revenue to reflect increases in the cost-of-living
in accordance with section 401(a)(17)(B).  If the Plan Year is less than 12
consecutive months, the compensation limit shall be prorated accordingly.  With
respect to Salary Deferrals, the $200,000 indexed limitation shall be applied as
follows: the percentage deferral elected by the Member under Section 4.1 shall
apply to his or her entire Compensation for the payroll period (even if on an
annualized basis Compensation would exceed $200,000 as indexed), provided,
however, that aggregate Salary Deferrals for the Plan Year shall not exceed the
lesser of (i) the dollar limitation under section 402(g) of the IRC (described
in Section 4.5) or (ii) the dollar amount determined by multiplying the $200,000
indexed amount by the maximum deferral percentage permitted under Section 4.1.

(j)            “Current or Accumulated Earnings and Profits” of any corporation
participating in the Plan means current or accumulated net income or profits, as
determined by it upon the basis of its books of account in accordance with
generally accepted accounting practices, without any deduction for taxes based
on income or for Company Contributions made by such corporation under the Plan,
and before consolidation of its financial statements with any other corporation
affiliated with it.

(k)           “Eligible Employee” means any Employee of the Company who is
receiving Compensation, as defined in Section 2.1(i).  “Eligible Employee” does
not include (1) any individual whose employment is covered by a
collective-bargaining agreement (unless the collective-bargaining agreement
expressly provides for the individual’s participation in the Plan), (2) any
individual classified as a commissioned salesman, (3) any individual who is
neither a resident nor citizen of the United States, (4) any “leased employee”
(within the meaning of section 414(n) of the IRC) or any individual who would be
a leased employee but for the period-of-service requirement under section 414(n)
of the IRC, (5) any individual who is not classified by the Company as an
Employee (but, for example, is classified as an “independent contractor”) even
if such individual is later determined to be an Employee, and (6) any individual
who is subject to a written agreement that provides that such individual shall
not be eligible to participate in the Plan.  If, during any period, the Company
has not treated an individual as an Employee and, for that reason, has not
withheld employment taxes with respect to that individual, then that individual
shall not be an Eligible Employee for that period, even in the event that the
individual is determined, retroactively, to have been an Employee during all or
any portion of that period.

(l)            “Employee” means any individual who (1) is a common-law employee
of PACCAR Inc or any of its Subsidiaries under the customary employer-employee
relationship or (2) is, with respect to PACCAR Inc or any of its Subsidiaries, a
“leased employee” (within the meaning of section 414(n) of the IRC).

4


--------------------------------------------------------------------------------


(m)          “Employee Accounts”  means the account to which a Member’s Member
Contributions were credited, as further described in Section 7.1(c), and which
is adjusted for any distributions and withdrawals by the Member.

(n)           “ERISA” means the Employee Retirement Income Security Act of 1974
(P.L. 93-406) and includes subsequent amendments of such Act.  Reference to a
section of ERISA shall include such section and any comparable section of any
future legislation amending, supplementing or superseding such section.

(o)           “Excess Aggregate Contributions” means the amount by which the
Aggregate 401(m) Contributions of Highly Compensated Employees are reduced
pursuant to Section 5.5.

(p)           “Excess Contributions” means the amount by which the Aggregate
401(k) Contributions of Highly Compensated Employees are reduced pursuant to
Section 4.8.

(q)           “Excess Deferrals” means the amount of a Member’s Salary Deferrals
and elective deferrals (within the meaning of section 402(g)(3) of the IRC),
other than Age 50 Catch-Up Deferrals, that exceed the limits set forth in
Section 4.5.

(r)            “Fiduciary” means a person having specific fiduciary
responsibilities for Plan or Trust Fund administration, as further described in
Article 12.

(s)           “Highly Compensated Employee” means any active Employee who:

(1)           Was a five-percent owner (as defined in Section 416 of the IRC
taking into account the attribution rules as defined in Section 318(a) of the
IRC) at any time during the Plan Year or the preceding Plan Year; or

(2)           For the preceding Plan Year:

(i)            Received Total Compensation from PACCAR Inc and any Subsidiary
(as defined in Section 2.1(nn) without regard to the last sentence thereof) of
more than $85,000 (or such larger amount as may be provided on account of cost
of living adjustments pursuant to sections 414(q) and 415(d) of the IRC); and

(ii)           Provided the Company elects to apply this rule in accordance with
the consistency and other requirements in regulations, was a member of the
Top-Paid Group.

The term “Highly Compensated Employee” shall also include a former Employee who
separated from service (or was deemed to have separated) prior to the
determination year, performs no service for PACCAR Inc or any Subsidiary (as
defined in Section 2.1(nn) without regard to the last sentence thereof) during
the determination year, and was a Highly Compensated Employee as an active
Employee for either the separation year or any determination year ending on or
after the Employee’s 55th birthday.

5


--------------------------------------------------------------------------------


The determination of who is a Highly Compensated Employee, including the
determinations of the number and identity of Employees in the Top-Paid Group,
will be made in accordance with section 414(q) of the IRC and regulations
thereunder.

(t)            “Investment Options” means with respect to any Plan Year or
portion of a Plan Year, the investment media selected by the Company and
established under the Trust Fund for investment of one or more types of
contributions under the Plan.

(u)           “Investment Manager” means any person (other than the Trustee
appointed pursuant to Article 6 and the Company):

(1)           Who has the power to manage, acquire or dispose of any assets of
the Plan;

(2)           Who is (i) registered as an investment adviser under the
Investment Advisers Act of 1940; (ii) a bank, as defined in such Act; or
(iii) an insurance company qualified to perform services described in (1) above
under the laws of more than one state; and

(3)           Who has acknowledged in writing that he (it) is a Fiduciary with
respect to the Plan.

(v)           “IRC” means the United States Internal Revenue Code of 1986 and
includes subsequent amendments of such Code.  Reference to a section of the IRC
shall include such section and any comparable section of any future legislation
amending, supplementing or superseding such section

(w)          “Layoff” means one of the following types of layoff for lack of
work: (1) layoff due to the closure of a plant or other facility, (2) layoff due
to job elimination on account of technological change, change in business focus
or similar change, without reassignment of duties to another position (all as
determined by the Company), (3) layoff due to a general or limited manpower
reduction program mandated by the Company or (4) layoff due to the sale or other
transfer of all or substantially all of the assets of a division, facility or
line of business to a buyer other than a Subsidiary.

(x)            “Member” means an individual who is included in Plan membership
pursuant to Article 3.  “Member” includes a Restricted Member, unless the Plan
otherwise provides or the context otherwise requires.

(y)           “Member Contributions” means any amounts contributed to the Plan
by a Member prior to February 1, 1983.

(z)            “Nonhighly Compensated Employee” for any Plan Year means any
active Employee who is not a Highly Compensated Employee.

(aa)         “PACCAR Stock” means the common stock of PACCAR Inc and warrants or
rights with respect thereto.

(bb)         “PACCAR Stock Fund” is described in Section 6.2.

6


--------------------------------------------------------------------------------


(cc)         Period of Service

An Employee’s “Period of Service” shall commence on his Employment Date or
Reemployment Date (as the case may be) and shall end when he quits, retires, is
discharged, or dies.  In determining whether an Employee has completed a
12-month Period of Service, the following rules shall apply:

(1)           Bridging Rule

In the case of an Employee who quit, retired or was discharged, his Period of
Service shall include the period following such quit, retirement or discharge,
if he is rehired as an Employee within 12 months after the date when he first
became absent from active employment (whether by reason of such quit, retirement
or discharge or for any other reason).

(2)           Aggregation Method

In the case of a reemployed Employee, all of his separate Periods of Service
shall be aggregated and treated as a single continuous Period of Service.  When
partial months are aggregated, 30 days shall be deemed to equal one full month.

(3)           Service Records; Additional Credit

An Employee’s Period of Service shall be determined by the Company on the basis
of employment records or on such other reasonable and nondiscriminatory basis as
it may adopt.  The Company, pursuant to written rules, may recognize as a Period
of Service any period of time not otherwise described in this Section, subject
to such conditions and limitations as it may adopt.

(4)           Definitions

As used in this Section, the following words and phrases shall have the
following meanings:

(A)          “Employment Date” means the date on which the Employee’s active
employment as an Employee commences.

(B)           “Reemployment Date” means the date on which the Employee’s active
employment as an Employee recommences following an absence which is not included
in the Employee’s aggregate Period of Service under (a) above.

(dd)         “Plan” means this PACCAR Inc Savings Investment Plan, as amended
from time to time.

(ee)         “Plan Year” means the calendar year.

7


--------------------------------------------------------------------------------


(ff)           “Required Beginning Date” means, with respect to a Member:

(1)           if he attains or attained age 70½ before January 1, 1999 (and
after January 1, 1989), April 1 of the calendar year following the calendar year
in which he attains or attained age 70½;

(2)           if he attains age 70½ on or after January 1, 1999, and is not a
five-percent owner (as defined in Section 416 of the IRC and taking into account
any modifications under Section 401(a)(9) of the IRC), April 1 of the calendar
year following the later of the calendar year in which he ceases to be an
Employee or the calendar year in which he attains age 70½; and

(3)           if he attains age 70½ on or after January 1, 1999, and is a
five-percent owner (as defined in Section 416 of the IRC and taking into account
any modifications under Section 401(a)(9) of the IRC), April 1 of the calendar
year following the calendar year in which he attains age 70½.

(gg)         “Restricted Member” means a Member who has limited membership
rights under the Plan, as further described in Section 3.4.

(hh)         “Retirement” means termination of employment as an Employee (for a
reason other than death) after a Member has fulfilled all requirements for a
normal or early retirement benefit under any Retirement Plan.

(ii)           “Retirement Plan” means the PACCAR Inc Retirement Plan, the
PACCAR Inc Retirement Plan for Weekly Paid Salaried Employees in effect prior to
June 1, 1989, or any other defined-benefit or defined-contribution plan (other
than this Plan) maintained by PACCAR Inc or any of its Subsidiaries which covers
a Member and which is intended primarily to provide retirement income to its
members, as determined and designated by the Company.

(jj)           “Rollover Contributions” means any amounts contributed to the
Plan by an Eligible Employee under Section 4.13.

(kk)         “Salary Deferrals” means amounts paid to the Plan by the Company on
a Member’s behalf pursuant to Section 4.1.

(ll)           “Salary Deferral Account” means the account to which a Member’s
Salary Deferrals are credited, as further described in Section 7.1(b), and which
is adjusted for any distributions and withdrawals by the Member.

(mm)       “Section 414(s) Compensation” means any one of the following
definitions of compensation received by an Employee from PACCAR Inc and any
Subsidiary (as defined in Section 2.1(nn) without regard to the last sentence
thereof):

(1)           Compensation as defined in section 1.415-2(d) and (d)(3) of the
Income Tax Regulations or any successor thereto;

8


--------------------------------------------------------------------------------


(2)           Compensation as defined in Income Tax Regulation
section 1.415-2(d)(10) or any successor thereto.

(3)           “Wages” within the meaning of section 3401(a) and all other
payments of compensation (in the course of such employer’s trade or business)
for which such employer is required to furnish the Employee a written statement
under sections 6041(d), 6051(a)(3), and 6052, but determined without regard to
any rules under section 3401(a) that limit the remuneration included in wages
based on the nature or location of the employment or the services performed
(such as the exception for agricultural labor in section 3401(a)(2)). 
(Generally, this option is wages as reflected on the taxable federal wages box
of the Form W-2 of the Employee.)

(4)           “Wages” as defined in section 3401(a) of the IRC for purposes of
income tax withholding at the source, but determined without regard to any rules
that limit the remuneration included in wages based on the nature or location of
the employment or the services performed (such as the exception for agricultural
labor in section 3401(a)(2) of the IRC);

(5)           Any of the definitions of Section 414(s) Compensation set forth in
Paragraphs (1), (2), (3) and (4) above, reduced by all of the following items
(even if includable in gross income): reimbursements or other expense
allowances, fringe benefits (cash and noncash), moving expenses, deferred
compensation and welfare benefits;

(6)           Any of the definitions of Section 414 (s) Compensation set forth
in Paragraphs (1), (2), (3), (4) and (5) above, modified to include any elective
contributions made by a member of the Affiliated Group on behalf of the Employee
that are not includable in gross income under section 125, 132(f)(4), 402(e)(3),
402(h) or 403(b) of the IRC; or

(7)           Any reasonable definition of compensation that does not by design
favor Highly Compensated Employees and that satisfies the nondiscrimination
requirement set forth in section 1.414(s)-1T(d)(2) of the Income Tax Regulations
or the successor thereto.

Any definition of Section 414(s) Compensation shall be used consistently to
define the compensation of all Employees taken into account in satisfying the
requirements of an applicable provision of this Plan for the relevant
determination period.  Section 414(s) Compensation shall not include
compensation paid to an Employee for a Plan Year in excess of $200,000 (as
adjusted by the Commissioner of Internal Revenue to reflect increases in the
cost-of-living in accordance with section 401(a)(17)(B)).  For purposes of these
limitations, if the Plan Year is less than 12 consecutive months, the limitation
shall be prorated accordingly.

(nn)         “Subsidiary” means any corporation which is a member of a
“controlled group of corporations” (within the meaning of IRC section 1563(a),
determined without regard to IRC sections 1563(a)(4) and 1563(e)(3)(C)) of which
group PACCAR Inc is

9


--------------------------------------------------------------------------------


also a member, while such a corporation.  “Subsidiary” also means, to the extent
and for the purposes specified by the Company from time to time, any other
corporation in which PACCAR Inc, or one or more of its Subsidiaries or
affiliated corporations, has an ownership interest.

(oo)         “Top-Paid Group” for any Plan Year means the top 20 percent (in
terms of Total Compensation) of all Employees of PACCAR Inc and its Subsidiaries
(as defined in Section 2.1(nn) without regard to the last sentence thereof) on a
U.S. dollar payroll, excluding the following:

(1)           Any Employee covered by a collective bargaining agreement except
to the extent otherwise provided under Income Tax Regulation 1.414(q)-1T;

(2)           Any Employee who has not completed six-month Period of Service at
the end of the Plan Year;

(3)           Any Employee who normally works less than 17½ hours per week;

(4)           Any Employee who normally works no more than six months during any
year; and

(5)           Any Employee who has not attained the age of 21 at the end of the
Plan Year.

(pp)         “Total Compensation” means “wages” as defined in section 3401(a) of
the IRC for purposes of income tax withholding at the source, but determined:

(1)           Without regard to any rules that limit the remuneration included
in “wages” based on the nature of location of the employment of the services
performed (such as the exception for agricultural labor in section 3401(a)(2) of
the IRC); and

(2)           By including amounts deferred but not refunded under a cafeteria
plan, as such term is defined in section 125(c) of the IRC and under a plan,
including this Plan, qualified under section 401(k) of the IRC, and amounts
excludable from a Member’s gross income under section 132(f)(4) of the IRC.

(qq)         “Totally Disabled” or “Total Disability” means, that because of
injury or sickness the Member (1) has been paid long-term disability benefits
for a period of at least 24 months under the PACCAR Inc Long-Term Disability
Plan or any other long-term disability plan maintained by the Company or any of
its subsidiaries, and continues to be eligible for such benefits under such
long-term disability plan, (2) is eligible to receive disability benefits under
the federal Social Security program, or (3) has a life expectancy of 24 months
or less which has been certified in writing by an attending physician and
approved by the Company.

(rr)           “Trust Agreement” means the trust agreement or agreements entered
into by the Company and a Trustee pursuant to Section 6.1.

10


--------------------------------------------------------------------------------


(ss)         “Trust Fund” means the assets of the Plan held in trust by a
Trustee pursuant to a Trust Agreement.

(tt)           “Trustee” means the corporate Fiduciary or Fiduciaries appointed
from time to time by the Company to hold the assets of the Plan in trust
pursuant to a Trust Agreement.

(uu)         “USERRA” means the Uniformed Services Employment and Reemployment
Rights Act of 1994, as amended.

(vv)         “Valuation Date” means each business day.

Certain other defined terms used in particular provisions of the Plan are
defined where used.

2.2           Construction

Any gender, where appearing in the Plan, shall be deemed to include the other
gender, the singular shall include the plural, and the plural shall include the
singular, unless the context otherwise requires.  Titles are for reference
only.  In the event of a conflict between a title and the text of the Plan, the
text of the Plan shall control.  In the event of a conflict between the text of
the Plan and any summary, description or other information regarding the Plan,
the text of the Plan shall control.

ARTICLE 3

ELIGIBILITY AND MEMBERSHIP

3.1           Commencement of Membership

Only an Eligible Employee may become a Member of the Plan.  Any other individual
is excluded from becoming a Member until such time as he becomes an Eligible
Employee.  An Eligible Employee may elect to become a Member as soon as
reasonably practicable as of or after the date he has completed a 30-day Period
of Service, provided that he is then an Eligible Employee.  An Eligible Employee
who does not elect to become a Member when he is first eligible to do so may
elect to become such a Member at any time thereafter.

3.2           Enrollment Procedures

An Eligible Employee who wishes to become a Member shall apply for membership in
such manner as specified under the Company’s written procedures.  In filing an
application for membership, an Eligible Employee shall agree to abide by the
terms and conditions of the Plan and to provide such elections, designations or
other information as the Company deems necessary for the proper administration
of the Plan.  An application to become a Member shall be implemented as soon as
reasonably practicable after its receipt by the Company.

11


--------------------------------------------------------------------------------


3.3           Termination of Membership

An Eligible Employee, having become a Member, shall cease to be such a Member
upon the termination of his employment as an Eligible Employee (although he will
continue as a Restricted Member until the earlier of (a) his death or (b) the
full distribution of any Benefit to which he is entitled under the Plan).

3.4           Restricted Membership

(a)           Status as Restricted Member

As long as any portion of the Benefit to which a Member is entitled under the
Plan has not been distributed, such Member (while living) shall have the status
of a Restricted Member for any period with respect to which:

(1)           The Member is contributing no Salary Deferrals under the Plan,
whether as a result of a suspension of contributions pursuant to Section 4.4, as
a result of a determination by the Company pursuant to Section 4.2, because the
Member is receiving no Compensation, or for other reasons;

(2)           The Member fails to qualify as an Eligible Employee, whether by
reason of a change in employment status, a transfer to a Subsidiary which does
not participate in the Plan, or for other reasons, but remains an Employee; or

(3)           Employment as an Employee has terminated but the distribution of
any Benefit to which the Member is entitled has not been completed.

An Employee (while living) shall also have the status of a Restricted Member if
he is not a Member for all purposes of the Plan but has made a Rollover
Contribution and such Contribution has not been fully distributed.

(b)           Effect of Restricted Membership

The following rules shall apply to Restricted Members and their Accounts with
respect to periods during which they are Restricted Members:

(1)           Except as provided in Section 5.2, no Company Contributions shall
be credited to a Restricted Member’s Company Contributions Account; and

(2)           No Salary Deferrals shall be contributed to a Restricted Member’s
Salary Deferral Accounts.

12


--------------------------------------------------------------------------------


ARTICLE 4

SALARY DEFERRALS AND ROLLOVER CONTRIBUTIONS

4.1           Amount of Salary Deferrals

Salary Deferrals are required of all Members other than Restricted Members. 
Subject to Section 4.14 and the limitations of this Article 4 and Article 15,
any such Member may elect to contribute Salary Deferrals equal to any whole
percentage of his Compensation received each pay period after becoming a Member,
but not in excess of 35 percent of such Compensation.  Salary Deferrals are not
permitted to be made by a Member for any payday on which such Member is not an
Eligible Employee.

The amount of a Member’s Salary Deferrals shall be withheld by the Company from
his Compensation on each payday.  All Salary Deferrals so withheld shall be paid
by the Company to the Trustee as soon as reasonably practicable, but in no event
later than the 15th day of the month next following the month in which they
would otherwise have been payable to the Member in cash.  Salary Deferrals shall
be fully vested and nonforfeitable at all times.

For Federal income tax purposes (and, wherever permitted, for state and local
tax purposes), Salary Deferrals shall be deemed to be employer contributions to
the Plan, and a Member’s election to commence or continue his membership in the
Plan shall constitute an election to have his taxable compensation reduced by
the amount of all of his Salary Deferrals.

On or after February 1, 1983, no Member shall make any Member Contributions to
the Plan.  However, Member Contributions made before February 1, 1983, shall
remain credited to the Member’s Employee Accounts until they are withdrawn or
distributed pursuant to the provisions of the Plan.

4.2           Involuntary Reduction of Salary Deferral Rate

At any time prior to or during a Plan Year, the Company (at its sole discretion)
may reduce the maximum rate at which any Member may contribute Salary Deferrals
to the Plan for such Plan Year or during the remainder of such Plan Year, or the
Company may require that any Member discontinue all Salary Deferrals for the
remainder of such Plan Year, for the purpose of meeting the special
nondiscrimination rules under the IRC.  Any reduction or discontinuance of
Salary Deferrals may be applied selectively to individual Members or to
particular classes of Members, as the Company may determine.  In addition to
requiring a prospective reduction or discontinuance of Salary Deferrals, the
Company may distribute to any Member such portion of the Salary Deferrals that
he already contributed for a Plan Year as it determines is necessary to meet the
special nondiscrimination rules under the IRC for such year, as provided in
Sections 4.5, 4.8 and 15.3 below.

4.3           Voluntary Change of Salary Deferral Rate

A Member may elect at any time to change the rate of his Salary Deferrals
prospectively to any other percentage permitted under this Article 4.  Any
election pursuant to this

13


--------------------------------------------------------------------------------


Section 4.3 shall be made in accordance with the Company’s written procedures
applicable at the time of the election.

4.4           Voluntary Suspension of Salary Deferrals

A Member may elect to suspend all Salary Deferrals at any time, thereby becoming
a Restricted Member pursuant to Section 3.4.  Any such election shall be made in
accordance with the Company’s written procedures.  Any election to resume Salary
Deferrals shall become effective as soon as reasonably practical after it is
received by the Company, but in no event earlier than a) 180 days after the
effective date of the election to suspend Salary Deferrals or b) effective
January 1, 2007, 90 days after the effective date of the election to suspend
Salary Deferrals.

When a Member resumes Salary Deferrals following such suspension, he may make
new elections under this Article 4 regarding the amount and allocation thereof;
provided, however, that if he does not make such new elections, his previous
elections shall be applicable.

4.5           Return of Excess Deferrals

Subject to Section 4.14, the aggregate Salary Deferrals of any Member for any
calendar year, together with his or her elective deferrals under any other plan
or arrangement to which section 402(g) of the IRC applies and that is maintained
by PACCAR Inc or any Subsidiary (as defined in Section 2.1(nn) without regard to
the last sentence thereof), shall not exceed $15,000 (or such larger amount as
may be adopted by the Commissioner of Internal Revenue to reflect a
cost-of-living adjustment).  In the event that such aggregate Salary Deferrals
and elective deferrals of any Member for any calendar year exceed $15,000 (or
such larger amount as may be adopted by the Commissioner of Internal Revenue to
reflect a cost-of-living adjustment), then such portion of the Excess Deferrals,
and any income or loss allocable to such portion, shall be refunded to the
Member not later than the April 15 next following the close of such calendar
year.

In the event that a Member’s elective deferrals (within the meaning of
section 402(g)(3) of the IRC) for a calendar year exceed $15,000 (or such larger
amount as may be adopted by the Commissioner of Internal Revenue to reflect a
cost-of-living adjustment) solely because such Member participated in this Plan
and a plan or arrangement maintained by an employer other than PACCAR Inc or any
Subsidiary (as defined in Section 2.1(nn) without regard to the last sentence
thereof), then such Member may designate all or a portion of such Excess
Deferrals as attributable to this Plan and may request a refund of such portion
by notifying the Company in writing on or before the March 1 next following the
close of such calendar year.  If timely notice is received, then such a Member’s
Excess Deferrals, and any income or loss allocable thereto, shall be refunded to
the Member from this Plan no later than the April 15 next following the close of
such calendar year.

Income (and loss) allocable to Excess Deferrals for the calendar year, but not
for the period between the end of the calendar year and the date of distribution
of such Excess Deferrals, shall be determined pursuant to the provisions for
allocating income (and loss) to a Participant’s Accounts under Section 7.2 of
the Plan.

14


--------------------------------------------------------------------------------


4.6           Average Deferral Percentage Limitation

The Plan shall satisfy the average deferral percentage test provided in
section 401(k)(3) of the IRC and section 1.401(k)-1 of the Income Tax
Regulations issued thereunder.  Subject to the special rules described in
Section 4.10, the Aggregate 401(k) Contributions of Highly Compensated Employees
shall not exceed the limits described below:

(a)           An Actual Deferral Percentage shall be determined for each Highly
Compensated Employee who, at any time during the Plan Year, is a member
(including a suspended Member) or is eligible to participate in the Plan, which
Actual Deferral Percentage shall be the ratio, computed to the nearest
one-hundredth of one percent, of the Highly Compensated Employee’s Aggregate
401(k) Contributions for the Plan Year to the Highly Compensated Employee’s
Section 414(s) Compensation for the Plan Year;

(b)           If the Company elects (in accordance with applicable law) to apply
this Subsection (b), an Actual Deferral Percentage shall be determined for each
Nonhighly Compensated Employee who, at any time during the Plan Year, is a
Member (including a suspended Member) or is eligible to participate in the Plan,
which Actual Deferral Percentage shall be the ratio, computed to the nearest
one-hundredth of one percent, of the Nonhighly Compensated Employee’s Aggregate
401(k) Contributions for the Plan Year to the Nonhighly Compensated Employee’s
Section 414(s) Compensation for the Plan Year;

(c)           Provided the Company has not elected (in accordance with
applicable law) to apply Subsection (b) rather than this Subsection (c), an
Actual Deferral Percentage shall be determined for each Nonhighly Compensated
Employee who, at any time during the preceding Plan Year, was a member
(including a suspended Member) or who was eligible to participate in the Plan,
which Actual Deferral Percentage shall be the ratio, calculated to the nearest
one-hundredth of one percent, of the Nonhighly Compensated Employee’s Aggregate
401(k) Contributions for the preceding Plan Year to the Nonhighly Compensated
Employee’s Section 414(s) Compensation for the preceding Plan Year;

(d)           The Actual Deferral Percentages (including zero percentages) of
Highly Compensated Employees and Nonhighly Compensated Employees shall be
separately averaged to determine each group’s Average Deferral Percentage; and

(e)           The Aggregate 401(k) Contributions of Highly Compensated Employees
shall constitute Excess Contributions and shall be reduced, pursuant to Sections
4.7 and 4.8, to the extent that the Average Deferral Percentage of Highly
Compensated Employees exceeds the greater of (1) 125 percent of the Average
Deferral Percentage of Nonhighly Compensated Employees or (2) the lesser of (A)
200 percent of the Average Deferral Percentage of Nonhighly Compensated
Employees or (B) the Average Deferral Percentage of Nonhighly Compensated
Employees plus two percentage points.

15


--------------------------------------------------------------------------------


4.7           Allocation of Excess Contributions to Highly Compensated Employees

Any Excess Contributions for a Plan Year shall be allocated to Highly
Compensated Employees by use of a leveling process, whereby the Aggregate 401(k)
Contributions of the Highly Compensated Employee with the highest dollar amount
of Aggregate 401(k) Contributions are reduced to the extent required to (a)
eliminate all Excess Contributions or (b) cause such Highly Compensated
Employee’s Aggregate 401(k) Contributions to equal the Aggregate 401(k)
Contributions of the Highly Compensated Employee with the next-highest Aggregate
401(k) Contributions.  Such leveling process shall be repeated until all Excess
Contributions for such Plan Year are allocated to Highly Compensated Employees.

4.8           Distribution of Excess Contributions

Excess Contributions allocated to Highly Compensated Employees for the Plan Year
pursuant to Section 4.7, together with any income or loss allocable to such
Excess Contributions, shall be distributed to such Highly Compensated Employees
not later than the March 15 next following the close of such Plan Year, if
possible, and in any event no later than 12 months following the close of such
Plan Year.  Any Salary Deferrals distributed pursuant to this Section 4.8 shall
not be included in the Salary Deferrals that attract a Company Contribution
under Section 5.2.  Notwithstanding the foregoing, to the extent Excess
Contributions allocated to a Highly Compensated Employee for the Plan Year
pursuant to Section 4.7 could otherwise constitute Age 50 Catch-Up Deferrals
pursuant to Section 4.14, such Excess Contributions shall be recharacterized as
Age 50 Catch-Up Deferrals for the Plan Year rather than be distributed to the
Highly Compensated Employee as described above.

4.9           Qualified Company Contributions

The Company, in its sole discretion, may include all or a portion of the Company
Contributions for a Plan Year in Aggregate 401(k) Contributions taken into
account in applying the Average Deferral Percentage limitation described in
Section 4.6 for such Plan Year, provided that the requirements of
section 1.401(k)-2(a)(6) of the Income Tax Regulations are satisfied.

4.10         Special Rules

The following special rules shall apply for purposes of this Article 4:

(a)           The amount of Excess Deferrals to be distributed to a Member for a
calendar year pursuant to Section 4.5 shall be reduced by the amount of any
Excess Contributions previously distributed to such Member for the Plan Year
ending within such calendar year;

(b)           The amount of Excess Contributions to be distributed to a Member
for a Plan Year pursuant to Section 4.8 shall be reduced by the amount of any
Excess Deferrals previously distributed to such Member for the calendar year
ending with such Plan Year;

16


--------------------------------------------------------------------------------


(c)           For purposes of applying the limitation described in Section 4.6,
the Actual Deferral Percentage of any Highly Compensated Employee who is
eligible to make Salary Deferrals and to make elective deferrals (within the
meaning of section 402(g)(3) of the IRC) under any other plans, contracts or
arrangements maintained by PACCAR Inc or any Subsidiary (as defined in
Section 2.1(nn) without regard to the last sentence thereof) shall be determined
as if all such Salary Deferrals and elective deferrals were made under a single
arrangement (other than those plans that may not be permissively aggregated);
provided, however, that if such plans have different plan years, the plans are
aggregated with respect to contributions made within this Plan’s Plan Year only;

(d)           In the event that this Plan is aggregated with one or more other
plans in order to satisfy the requirements of IRC section 401(a)(4), 401(k) or
410(b), then all such aggregated plans, including the Plan, shall be treated as
a single plan for all purposes under all such IRC sections (except for purposes
of the average benefit percentage provisions of IRC section 410(b)(2)(A)(ii));

(e)           In the event that the mandatory disaggregation rules of Treasury
Regulation section 1.401(k)-1(b) apply to the Plan, or to the Plan and other
plans with which it is aggregated as described in Subsection (d) above, then the
limitation described in Section 4.6 shall be applied as if each mandatorily
disaggregated portion of the Plan (or aggregated plans) were a single
arrangement

(f)            Provided this limit is applied uniformly in determining the
Average Deferral Percentage limitation for the Plan Year, the Company may limit
Section 414(s) Compensation to the amount of such compensation paid to the
Eligible Employee during the portion of the Plan Year that such Member was an
Eligible Employee;

(g)           If the Plan permits participation in the 401(k) portion of the
Plan prior to an Eligible Employee’s satisfaction of the minimum age and service
requirements of section 410(a)(1)(A) of the IRC and if section 410(b)(4)(B) of
the IRC is applied in determining whether the 401(k) portion of the Plan meets
the requirements of section 410(b) of the IRC, then for purposes of performing
the average deferral percentage test, the test may be performed separately with
regard to Eligible Employees who have not met the minimum age and service
requirements of section 410(a)(1)(A) of the IRC or, alternatively, Eligible
Employees who have not met the minimum age and service requirements of
section 410(a)(1)(A) of the IRC may instead be excluded in the determination of
the Average Deferral Percentage for Nonhighly Compensated Employees, but not in
the determination of the Average Deferral Percentage for Highly Compensated
Employees; and

(h)           Income (and loss) allocable to Excess Contributions for the Plan
Year, and for the period between the end of the Plan Year and the date of
distribution of such Excess Contributions, shall be determined pursuant to
Section 7.2.

17


--------------------------------------------------------------------------------


4.11         Allocation of Salary Deferrals

A Member shall elect to allocate his Salary Deferrals among the Investment
Options designated by the Company.  Each Eligible Employee shall elect, when he
enrolls in the Plan, to allocate Salary Deferrals to one or more Investment
Options in any whole percentage increment.  A Member who is an Employee may
elect to change the relative amounts of future Salary Deferrals being allocated
to one or more Investment Options in any whole percentage increment.

4.12         Diversification of Salary Deferral Account or Employee Account

Any Member may elect to transfer any whole percentage of the amount of the
Member’s Salary Deferral Account or Employee Account then invested in one
Investment Option to another Investment Option as permitted by the Company’s
written procedures.

An election under this Section 4.12 may be made at any time to be effective as
soon as reasonably practicable after it is received by the Company.  Any
election under this Section 4.12 shall be made in accordance with the Company’s
written procedures.

4.13         Rollover Contributions

With the Company’s prior written approval, any Eligible Employee may make one or
more Rollover Contributions to the Plan.  An Eligible Employee who makes a
Rollover Contribution at a time when he or she is not a Member for other
purposes shall become a Restricted Member.  A Rollover Contribution shall be
permitted only if it meets all of the following conditions:

(a)           The contribution must be made entirely in the form of U.S.
dollars;

(b)           The Eligible Employee must demonstrate to the Company’s
satisfaction that the contribution is attributable to the Eligible Employee’s
participation (or the participation of the Eligible Employee’s deceased spouse,
or the participation of the Eligible Employee’s former spouse and the Eligible
Employee is an alternate payee as to such former spouse under such other plan
pursuant to a qualified domestic relations order under section 414(p) of the
IRC) in another employer’s retirement plan, or in an individual retirement
account or annuity described in section 408(a) or 408(b) of the IRC, and that
the contribution qualifies as a rollover distribution from a plan that meets the
requirements of section 401(a) or 403(a) of the IRC, an annuity contract
described in section 403(b) of the IRC, an eligible plan under section 457(b) of
the IRC which is maintained by a state, political subdivision of a state or any
agency or instrumentality of a state or political subdivision of a state, or an
individual retirement account or annuity described in section 408(a) or 408(b)
of the IRC; and

(c)           The contribution is not attributable to employee after-tax
contributions.

A Rollover Contribution shall be paid to the Company in a lump sum in cash. 
Each approved Rollover Contribution shall be transferred to the Trustee as soon
as reasonably practicable after it was paid to the Company.  The Rollover
Contribution shall be allocated among one or more Investment Options in any
whole percentage increment as the Member

18


--------------------------------------------------------------------------------


may elect.  Such election shall be made in accordance with the Company’s written
procedures.

4.14         Age 50 Catch-Up Rules

Eligible Members (as defined in Section 4.14(a) below) may make additional
Salary Deferrals (“Age 50 Catch-Up Deferrals”) up to the amounts specified in
Section 4.14(b) below.

(a)           For purposes of this Section 4.14, “Eligible Member” means a
Member who meets the following requirements:

(1)           The Member has attained the age of 50 before the close of the Plan
Year.

(2)           The Member may make no other Salary Deferrals due to the limit
described in Section 4.5 or the limits imposed under Section 4.1 or Section 15.

(b)           The maximum amount of Age 50 Catch-Up Deferrals an Eligible Member
may make during a Plan Year shall not exceed the lesser of:

(1)           the Age 50 Catch-Up Amount; or

(2)           the excess, if any, of (i) the Eligible Member’s Compensation for
the Plan Year, over (ii) any other Salary Deferrals made on behalf of the
Eligible Member for such Plan Year without regard to this Section 4.14.

(c)           The “Age 50 Catch-Up Amount” for each Plan Year shall be the
amount set forth in section 414(v)(2)(B)(i) of the IRC.  For Plan Years
beginning after 2006, the Age 50 Catch-Up Amount specified in this Section
4.14(c) shall be adjusted as provided in section 414(v)(2)(C) of the IRC.

Age 50 Catch-Up Deferrals made pursuant to this Section 4.14 shall not be taken
into account for purposes of the provisions of the Plan implementing the
limitations of section 402(g) and section 415 of the IRC.  The Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of sections 401(k)(3), 401(k)(11), 401(k)(12), 410(b) or 416 of the
IRC by reason of such Age 50 Catch-Up Deferrals.

ARTICLE 5

COMPANY CONTRIBUTIONS

5.1           Amount of Company Contributions

The Company shall make one or more Company Contributions during each Plan Year
with respect to Members’ Salary Deferrals (other than Age 50 Catch-Up
Deferrals).  Company Contributions initially may be paid to a suspense account
maintained by the Trustee as part of the Plan.  The aggregate amount of Company
Contributions for each Plan Year shall be equal to the sum of the amounts
allocated for such Plan Year to Members pursuant to Section 5.2.

19


--------------------------------------------------------------------------------


5.2           Allocation of Company Contributions

Company Contributions, determined under Section 5.1, shall be allocated as of
the last day of each Plan Year to the Company Contributions Account of each
Member who has completed a 12-month Period of Service on or before the last day
of such Plan Year and who is an Employee on such date or who terminated
employment during such Plan Year due to:

(a)           Death;

(b)           Total Disability;

(c)           Entry into the armed forces of the United States;

(d)           Layoff;

(e)           Retirement (as defined in Section 2.1(hh)); or

(f)            The Company’s decision to relocate the Member’s spouse who is
also an Employee of the Company, if the Member relocates with the spouse and is
not offered a job with the Company at the new location,

if the Member defers distribution of his Plan Benefit to a date later than the
last day of the Plan Year in which he separates from service.

The allocation shall be in an amount equal to the lesser of (1) 100 percent of
the aggregate Salary Deferrals (other than Age 50 Catch-Up Deferrals) made by
him during the Plan Year, not including Salary Deferrals returned to the Member
pursuant to Sections 4.5, 4.8 or 15.3, or (2) five percent of Compensation
received during the portion of the Plan Year that the individual is an Eligible
Employee, a Member (including a Restricted Member) and has completed a 12-month
Period of Service (in the current or a prior Plan Year).  Company Contributions
shall be allocated in the form of PACCAR Stock which shall be valued for
allocation purposes on the basis of the average price per share of all shares of
PACCAR Stock paid to the Plan as part of the Company Contributions and acquired
with suspense-account funds during the Plan Year.

5.3           Average Contribution Percentage Limitation

The Plan shall satisfy the average contribution percentage test provided in
section 401(m)(2) of the IRC and section 1.401(m)-1 of the regulations issued
thereunder.  Subject to the special rules described in Section 5.7, the
Aggregate 401(m) Contributions of Highly Compensated Employees shall not exceed
the limits described below:

(a)           An Actual Contribution Percentage shall be determined for each
Highly Compensated Employee who is eligible to receive an allocation of Company
Contributions under Section 5.2 (assuming, for this purpose, that Salary
Deferrals have been allocated to such individual’s Accounts), which Actual
Contribution Percentage shall be the ratio, computed to the nearest
one-hundredth of one percent, of the Highly Compensated Employee’s Aggregate
401(m) Contributions for the

20


--------------------------------------------------------------------------------


Plan Year to the Highly Compensated Employee’s Section 414(s) Compensation for
the Plan Year;

(b)           If the Company elects (in accordance with applicable law) to apply
this Subsection (b), an Actual Contribution Percentage shall be determined for
each Nonhighly Compensated Employee who, at any time during the Plan Year, is a
Member (including a suspended Member) or is eligible to participate in the Plan,
which Actual Contribution Percentage shall be the ratio, computed to the nearest
one-hundredth of one percent, of the Nonhighly Compensated Employee’s Aggregate
401(m) Contributions for the Plan Year to the Nonhighly Compensated Employee’s
Section 414(s) Compensation for the Plan Year;

(c)           Provided the Company has not elected (in accordance with
applicable law) to apply Subsection (b) rather than this Subsection (c), an
Actual Contribution Percentage shall be determined for each Nonhighly
Compensated Employee who, at any time during the preceding Plan Year, was a
Member (including a suspended Member) or who was eligible to participate in the
Plan, which Actual Contribution Percentage shall be the ratio, calculated to the
nearest one-hundredth of one percent, of the Nonhighly Compensated Employee’s
Aggregate 401(m) Contributions for the preceding Plan Year to the Nonhighly
Compensated Employee’s Section 414(s) Compensation for the preceding Plan Year;

(d)           The Actual Contribution Percentages (including zero percentages)
of Highly Compensated Employees and Nonhighly Compensated Employees shall be
separately averaged to determine each group’s Average Contribution Percentage;
and

(e)           The Aggregate 401(m) Contributions of Highly Compensated Employees
shall constitute Excess Aggregate Contributions and shall be reduced, pursuant
to Sections 5.4 and 5.5, to the extent that the Average Contribution Percentage
of Highly Compensated Employees exceeds the greater of (1) 125 percent of the
Average Contribution Percentage of Nonhighly Compensated Employees or (2) the
lesser of (A) 200 percent of the Average Contribution Percentage of Nonhighly
Compensated Employees or (B) the Average Contribution Percentage of Nonhighly
Compensated Employees plus two percentage points.

5.4           Allocation of Excess Aggregate Contributions to Highly Compensated
Employees

Any Excess Aggregate Contributions for a Plan Year shall be allocated to Highly
Compensated Employees by use of a leveling process, whereby the Aggregate 401(m)
Contributions of the Highly Compensated Employee with the highest Aggregate
401(m) Contributions are reduced to the extent required to (a) eliminate all
Excess Aggregate Contributions or (b) cause such Highly Compensated Employee’s
Aggregate 401(m) Contributions to equal the Aggregate 401(m) Contributions of
the Highly Compensated Employee with the next-highest Aggregate 401(m)
Contributions.  Such leveling process shall be repeated until all Excess
Aggregate Contributions for such Plan Year are allocated to Highly Compensated
Employees.

21


--------------------------------------------------------------------------------


5.5           Distribution of Excess Aggregate Contributions

Excess Aggregate Contributions allocated to Highly Compensated Employees for the
Plan Year pursuant to Section 5.4, together with any income or loss allocable to
such Excess Aggregate Contributions, shall be distributed to such Highly
Compensated Employees not later than the March 15 next following the close of
such Plan Year, if possible, and in any event no later than 12 months following
the close of such Plan Year.

5.6           Use of Salary Deferrals

The Company, in its sole discretion, may include all or a portion of the Salary
Deferrals (other than Age 50 Catch-Up Deferrals) for a Plan Year in Aggregate
401(m) Contributions taken into account in applying the Average Contribution
Percentage limitation described in Section 5.3 for such Plan Year, provided that
the requirements of section 1.401(m)-2(b)(6) of the Income Tax Regulations are
satisfied.

5.7           Special Rules

The following special rules shall apply for purposes of this Article 5:

(a)           For purposes of applying the limitation described in Section 5.3,
the Actual Contribution Percentage of any Highly Compensated Employee who is
eligible to participate in the Plan and to make employee contributions or
receive an allocation of matching contributions (within the meaning of
section 401(m)(4)(A) of the IRC) under any other plans, contracts or
arrangements maintained by PACCAR Inc or any Subsidiary (as defined in
Section 2.1(nn) without regard to the last sentence thereof) shall be determined
as if Company Contributions allocated to such Highly Compensated Employee’s
Accounts and all such employee contributions and matching contributions were
made under a single arrangement (other than those plans that may not be
permissively aggregated); provided, however, that if such plans have different
plan years, the plans are aggregated with respect to contributions made within
this Plan’s Plan Year only;

(b)           In the event that this Plan is aggregated with one or more other
plans in order to satisfy the requirements of IRC section 401(a)(4), 401(m) or
410(b), then all such aggregated plans, including the Plan, shall be treated as
a single plan for all purposes under all such IRC sections (except for purposes
of the average benefit percentage provisions of IRC section 410(b)(2)(A)(ii));

(c)           In the event that the mandatory disaggregation rules of Treasury
Regulation section 1.401(m)-1(b) apply to the Plan, or to the Plan and other
plans with which it is aggregated as described in Subsection (b) above, then the
limitation described in Section 5.3 shall be applied as if each mandatorily
disaggregated portion of the Plan (or aggregated plans) were a single
arrangement;

(d)           Provided this limit is applied uniformly in determining the Actual
Contribution Percentage limitation for the Plan Year, the Company may limit
Section 414(s) Compensation to the amount of such compensation paid to the
Eligible Employee

22


--------------------------------------------------------------------------------


during the portion of the Plan Year that such Member was an Eligible Employee;
and

(e)           If the Plan permits participation in the 401(m) portion of the
Plan prior to an Eligible Employee’s satisfaction of the minimum age and service
requirements of section 410(a)(1)(A) of the IRC and if section 410(b)(4)(B) of
the IRC is applied in determining whether the 401(m) portion of the Plan meets
the requirements of section 410(b) of the IRC, then for purposes of performing
the average contribution percentage test, the test may be performed separately
with regard to Eligible Employees who have not met the minimum age and service
requirements of section 410(a)(1)(A) of the IRC or, alternatively, Eligible
Employees who have not met the minimum age and service requirements of
section 410(a)(1)(A) of the IRC may instead be excluded in the determination of
the Average Contribution Percentage for Nonhighly Compensated Employees, but not
in the determination of the Average Contribution Percentage for Highly
Compensated Employees; and

(f)            Income (and loss) allocable to Excess Aggregate Contributions for
the Plan Year, and for the period between the end of the Plan Year and the date
of distribution of such Excess Aggregated Contributions shall be determined
pursuant to Section 7.2.

5.8           Company Contributions Paid From Earnings and Profits; Other
Limitations on Company Contributions

(a)           Company Contributions Paid From Earnings and Profits

Section 5.1 notwithstanding, Company Contributions, whether paid in cash or
other property, shall be paid only out of the Current or Accumulated Earnings
and Profits of any corporation participating in the Plan.

(b)           Suspension or Reduction of Company Contributions

Section 5.1 and (a) above notwithstanding, if for any fiscal year of PACCAR Inc
it is determined that Earnings for such year are less than eight percent of the
Capital Base, then Company Contributions may be suspended in whole or in part
for a period of up to 12 months.  For purposes of this Subsection (b),
“Earnings” for any fiscal year is defined as the sum of (1) total income before
taxes of PACCAR Inc and consolidated subsidiaries and (2) interest expense on
manufacturing long-term debt and Company Contributions to the Plan; and “Capital
Base” means the sum of (1) stockholders’ equity and (2) manufacturing long-term
debt of PACCAR Inc and consolidated subsidiaries (determined as of the end of
the fiscal year preceding the fiscal year for which Earnings are measured); in
each case as such amounts are determined from the annual audited financial
statements (or related supporting documentation) for PACCAR Inc and subsidiaries
for such fiscal year.

(c)           Effect of Suspension or Reduction on Salary

If the Company suspends or reduces Company Contributions pursuant to this
Section 5.8, it shall notify the Trustee and all Members.  Each Member shall
then have the right, by giving notice to the Company on the prescribed form
within the

23


--------------------------------------------------------------------------------


notice period prescribed by the Company, to suspend his Salary Deferrals for the
period with respect to which Company Contributions are reduced or suspended.  A
suspension under such circumstances and for such period shall not be treated as
a voluntary suspension of Salary Deferrals under Section 4.4.  A Member may also
continue to contribute Salary Deferrals to the Plan, notwithstanding a reduction
or suspension of Company Contributions by reason of this Section 5.8.  Company
Contributions made with respect to any Plan Year in a reduced amount shall be
allocated to Members in proportion to their Salary Deferrals for such Plan Year.

(d)           Effect of Suspension or Reduction on Future Company Contributions

If the Company suspends or reduces Company Contributions to the Plan pursuant to
this Section 5.8, the Company shall be under no obligation at any future date to
make additional Company Contributions with respect to any period of suspended or
reduced Company Contributions, whether or not any Members have elected to
continue their Salary Deferrals during such period of suspension or reduction of
Company Contributions.

5.9           Company Contributions in PACCAR Stock

The Company may elect to pay all or part of any Company Contribution in the form
of PACCAR Stock.  For purposes of determining the amount of the Company’s
deduction under section 404 of the IRC, shares of PACCAR Stock so contributed
shall be valued at the last-transaction price quoted by the National Market
System of the National Association of Securities Dealers and reported by The
Wall Street Journal with respect to the date on which such shares are paid to
the Plan.

5.10         Diversification of Company Contributions Account

Each Member who (a) is age 50 or older and who has completed a Period of Service
of five years or more; or (b) effective January 1, 2007, has completed three or
more years of service (as defined below), may elect at any time to transfer any
whole percentage of the amount of the Member’s Company Contributions Account
then invested in one Investment Option (including the PACCAR Stock Fund) to
another Investment Option (including the PACCAR Stock Fund) in accordance with
the Company’s written procedures.  Any future Company Contributions allocated to
such Member shall continue to be allocated to the Member’s Company Contributions
Account in the form of PACCAR Stock.

Effective January 1, 2007, the Beneficiary of a deceased Member (whether or not
the Member has completed three or more years of service) shall have the same
investment rights as herein described.

For purposes of this Section 5.10, the date on which a Member completes three
years of service is the third anniversary of the Member’s date of hire.

5.11         Return of Company Contributions

Any other provision of the Plan notwithstanding, each Company Contribution under
Section 5.1 is expressly conditioned upon the deductibility of such contribution
under

24


--------------------------------------------------------------------------------


Section 404 of the IRC.  If the deductibility of a Company Contribution is
denied, then the amount for which a deduction is disallowed (reduced by any
losses incurred with respect to such amount) shall be returned to the Company
within 12 months after the date of the disallowance.  In addition, if all or
part of a Company Contribution is attributable to a mistake of fact, then the
excess of such Company Contribution over the amount which would have been
contributed in the absence of the mistake of fact (reduced by any losses
incurred with respect to such excess) shall be returned to the Company within 12
months after the date of such Company Contribution.

ARTICLE 6

THE TRUSTEE AND THE TRUST FUND

6.1           The Trustee and Investment Managers

The exclusive authority and discretion to manage and control the Trust Fund
shall be vested in the Trustee, except to the extent that the Trust Agreement
provides that the Trustee is subject to the directions of the Company or an
Investment Manager appointed by the Company.  Accordingly, subject to the
provisions of the Plan, the Company shall enter into one or more Trust
Agreements in such form and containing such provisions as the Company may deem
appropriate, including (without limitation) constraints on the investment of the
Trust Fund and the power and authority of the Trustee to amend the Trust
Agreement or to terminate the trust.  All Salary Deferrals, Rollover
Contributions and Company Contributions under the Plan shall be paid by the
Company to the Trustee to be held, invested and distributed subject to the terms
and conditions of the Plan and the Trust Agreement.

The Company from time to time may appoint one or more Investment Managers with
respect to all or any portion of the Trust Fund and may enter into an investment
management agreement with any Investment Manager so appointed.  Each Investment
Manager so appointed shall have the exclusive authority and discretion to manage
and control the assets of the Trust Fund assigned to him (it), except to the
extent that the applicable investment management agreement provides that such
Investment Manager is subject to the directions of the Company or a Trustee.

6.2           Investment Funds

The Trust Fund shall consist of the PACCAR Stock Fund and one or more Investment
Options selected by the Company.  For purposes of investment, the Trustee may
divide any part of the Trust Fund into one or more sub-funds.  The Trustee may
physically segregate the assets of any sub-fund, invest the assets of such
sub-fund separately, and account separately for the income, gains, expenses and
losses of such sub-fund.

The “PACCAR Stock Fund” shall be invested in PACCAR Stock.  The PACCAR Stock
Fund shall consist of all PACCAR Stock held by the Trustee, and all cash held by
the Trustee which is derived from dividends on PACCAR Stock, Company
Contributions to be invested in PACCAR Stock, Salary Deferrals by Members that
are to be invested in PACCAR Stock, Member Contributions that are to be invested
in PACCAR Stock, Rollover

25


--------------------------------------------------------------------------------


Contributions that are to be invested in PACCAR Stock, and proceeds from sales
of PACCAR Stock (except while such cash may be otherwise invested as provided
under the Trust Agreement).  All dividends on PACCAR Stock and all proceeds from
the sale of PACCAR Stock shall be invested in the PACCAR Stock Fund, except as
otherwise provided in the Plan.

6.3           Voting of PACCAR Stock

Trust Fund assets invested in PACCAR Stock may be registered in the name of the
Trustee or any nominee; provided that the Trustee’s records evidence the
interest of the Trust Fund therein.  Each Member shall be entitled to vote the
whole number of shares of PACCAR Stock credited to him in his Company
Contributions Account, Salary Deferral Account, and Employee Account as of the
most recent practicable Valuation Date prior to the record date for each meeting
of shareholders of PACCAR Inc.  Each Member, prior to such meeting, shall be
furnished with the proxy statement for such meeting, together with a form to be
sent to the Trustee on which may be set forth the Member’s instructions as to
the manner of voting such shares of PACCAR Stock.  Upon receipt of such
instructions (which the Trustee shall hold in confidence), the Trustee shall
vote such shares in accordance therewith.  The Trustee shall vote all shares of
PACCAR Stock held by it upon any matter as to which no instructions were given
by Members within such reasonable period of time prior to any shareholder
meeting as may be specified by the Trustee, or which cannot be voted pursuant to
Members’ instructions, in direct proportion to the shares of PACCAR Stock with
respect to which it has received timely voting instructions by Members.

6.4           Other Instructions by Members

In the event that any person or group of persons makes a tender offer subject to
section 14(d) of the Securities Exchange Act of 1934 to acquire all or part of
the outstanding shares of PACCAR Stock, including the PACCAR Stock held in the
Trust Fund (“Acquisition Offer”), each Member shall be entitled to direct the
Trustee confidentially to tender all or part of those shares of PACCAR Stock
that would then be subject to such Member’s voting instructions under
Section 6.3.  If the Trustee receives an instruction by the date communicated by
the Company to Members, the Trustee shall tender such shares in accordance with
such instruction.  Any PACCAR Stock as to which the Trustee does not receive
timely instructions shall not be tendered by the Trustee.  The Company shall
distribute to each Member all appropriate materials pertaining to the
Acquisition Offer, including the statement of the position of the Company with
respect to such offer issued pursuant to Rule 14e-2 under the Securities
Exchange Act of 1934, as soon as practicable after such materials are issued;
provided, however, that if the Company fails to issue such statement within five
business days after the commencement of such offer, the Company shall distribute
such materials to each Member without the statement by the Company and shall
separately distribute such statement as soon as practicable after it is issued.

6.5           Trust Fund Investment Losses:  Interest in Trust Fund

All payments of Benefits shall be made solely from the assets of the Trust
Fund.  No Fiduciary guarantees the Trust Fund or any Company Contributions,
Salary Deferrals, Rollover Contributions or Member Contributions in any manner
against investment loss or

26


--------------------------------------------------------------------------------


depreciation in asset value.  Except only as expressly provided by the Plan, and
then only to the extent of his Benefit payable under the Plan from the assets of
the Trust Fund, no person shall have any right to, or interest in, any assets of
the Trust Fund.

6.6           ERISA 404(c) Requirements

The Plan is intended to comply with section 404(c) of ERISA with respect to
Salary Deferral Accounts.  Accordingly, with respect to the investment of such
Accounts, the Plan shall satisfy, among other requirements, Subsections (a), (b)
and (c) below.

(a)           Choice of Broad Range of Investment Alternatives.  The Member
shall be able to choose from at least three “core” investment alternatives. 
Each core investment alternative shall be diversified, shall demonstrate
materially different risk and return characteristics from each other core
investment alternative and shall, when combined with other Investment Options,
tend to minimize through diversification the overall risk of the Member’s
portfolio.  In the aggregate, the three core investment alternatives shall
constitute a broad range of alternatives such that, by choosing among them, a
Member may achieve a portfolio with risk and return characteristics at any point
within the range normally appropriate to the Member’s portfolio.

(b)           Frequency of Investment Instructions.  The Member shall be able to
give investment instructions to a person designated by the Company as an agent
for this purpose.  The person shall be obligated to comply with the instructions
of the Member, except as otherwise permitted by law.  The Member shall be able
to give investment instructions for each investment alternative as frequently as
is appropriate given the volatility of the investment, but no less frequently
than once within every three-month period.

(c)           Provision of Sufficient Information to Member or Beneficiary.  The
Member shall be provided information sufficient to make informed decisions
regarding the Plan’s Investment Options.  Such information shall include:

(1)           An explanation that the Plan is intended to be in compliance with
ERISA section 404(c) and that Plan fiduciaries may be relieved of liability for
losses that arise from the Member’s investment choices;

(2)           A description of all Investment Options, including a general
description of the investment objectives of each and the level of
diversification in each;

(3)           An explanation that Members and Beneficiaries may review any
prospectuses or similar materials made available to the Plan for each Investment
Option;

(4)           The identification of any designated investment manager;

(5)           An explanation of the circumstances under which a Member may give
investment instructions, together with any limitations on those instructions;

(6)           A description of any transaction fees, charges or expenses to a
Member’s Account in connection with the purchase or sale of any Investment
Option;

27


--------------------------------------------------------------------------------


(7)           The name, address and telephone number of the Plan fiduciary
responsible for providing information on request with a description of such
information available upon request;

(8)           An explanation of the established procedures designed to provide
for the confidentiality of information concerning the purchase, holding or sale
of PACCAR Stock;

(9)           A copy of the most recent prospectus in the case of an initial
purchase in an Investment Option subject to the Securities Act of 1933; and

(10)         Any materials provided to the Plan that relate to the exercise of
voting, tender or similar rights passed through to Members and Beneficiaries.

Information that must be provided on request in accordance with Department of
Labor Regulation 2550.404c-1(b)(2) includes certain information relating to
financial reports of Investment Options, operating expenses of the portfolio
assets of the Investment Options, overall investment performance of the
Investment Options and information relating to the shares of an investment in
the requesting Members’ Account.  Additional information may be available upon
request.

The Beneficiary of a Member shall have the same investment rights as herein
described where such Beneficiary becomes entitled to a Member’s Salary Deferral
Account under the Plan.

6.7           Expenses of Plan and Trust

The fees of the Trustee and any Investment Manager, and the expenses of
administering the Trust Fund and the Plan, shall be paid by the Trustee out of
the Trust Fund pursuant to the terms of the Trust Agreement, except such
expenses as are paid by the Company.

ARTICLE 7

ACCOUNTS AND VALUATIONS

7.1           Types of Accounts

The Company shall establish and maintain Accounts for each Member which reflect
his interest in contributions made under the Plan and the investment experience
thereof.  A Member’s interest in the Plan shall consist of one or more of the
following Accounts:

(a)           Company Contributions Account

A Company Contributions Account, reflecting Company Contributions made on behalf
of a Member with respect to periods after June 30, 1978 and earnings, losses and
expenses attributable to such Company Contributions.

28


--------------------------------------------------------------------------------


(b)           Salary Deferral Accounts

A Salary Deferral Account, reflecting Salary Deferrals (including Age 50
Catch-Up Deferrals) and Rollover Contributions made by a Member to the Plan and
earnings, losses and expenses attributable to such Salary Deferrals (including
Age 50 Catch-Up Deferrals) and Rollover Contributions.  A Salary Deferral
Account may also include amounts transferred from a Prior Profit Sharing Account
effective July 1, 1987, and earnings, losses and expenses attributable to such
amounts.

(c)           Employee Accounts

An Employee Account, reflecting Member Contributions made by a Member to the
Plan prior to February 1, 1983 and earnings, losses and expenses attributable to
such Member Contributions.

Such separate Accounts are maintained for accounting purposes and shall not
require a segregation of Trust Fund assets to each Account.

7.2           Valuation of Accounts

As of each Valuation Date, the Company shall determine the fair market value and
balance of each Member’s Accounts, as provided in (a), (b), (c) and (d) below. 
The Company may use any lawful procedure for determining the fair market value
and balance of Accounts; provided that such procedure is consistent with this
Section 7.2.

(a)           Valuation of Trust Fund

The Company shall ascertain from the Trustee the fair market value of the assets
of each portion of the Trust Fund as of the valuation Date.  The fair market
value of PACCAR Stock shall be the last-transaction price quoted by the National
Market System of the National Association of Securities Dealers and reported by
The Wall Street Journal with respect to the Valuation Date.

(b)           Contributions Credited

The Company shall credit to each Member’s Company Contributions Account the
amount of any Company Contributions allocated as of the last day of the Plan
Year.  The Company shall credit to each Member’s Salary Deferral Accounts the
amount of Salary Deferrals withheld, transfers from Company Contributions
Accounts received and Rollover Contributions received in such calendar month.

29


--------------------------------------------------------------------------------


(c)           Charges Against Accounts

The Company shall charge against each Member’s Company Contributions, Salary
Deferral and Employee Accounts, as applicable, the amount of any transfers,
withdrawals, loans and distributions of Benefits effected during the calendar
month ending with the Valuation Date.

(d)           Allocation of Dividends

Notwithstanding any other provision of the Plan, a Member may, in accordance
with procedures established by the Company, elect to have any cash dividends
paid on PACCAR Stock that is held in the Member’s Company Contributions Account,
Salary Deferral Account or Employee Account, as applicable, paid directly to
such Member in cash or allocated to the Member’s Account(s) and re-invested in
PACCAR Stock.  In the absence of a proper election by the Member, any such cash
dividend shall be allocated to the Member’s Account(s) and re-invested in PACCAR
Stock.

7.3           Statements for Members

A statement for each Member shall be prepared and distributed to the Member
annually or more frequently, as determined by the Company.  Such statement shall
reflect the status (including the fair market value) of the Member’s Accounts
and shall contain such other information as the Company may determine.

ARTICLE 8

AMOUNT AND DISTRIBUTION OF BENEFITS

8.1           Vesting and Amount of Benefits

Each Member’s interest in his Accounts is 100 percent vested at all times.  In
the case of a reemployed Member who previously incurred a forfeiture from his
Company Contributions Account under the Plan as in effect prior to January 1,
1989, any such forfeiture may be restored to the Member’s Company Contributions
Account if the Member satisfies the requirements of the Plan as in effect prior
to January 1, 1989, concerning the repayment of prior forfeitures.  Benefits to
which a Member is entitled are distributable to such Member or his Beneficiary,
as the case may be, as further provided in this Article 8.  The amount
distributable to the Member shall be determined as of the later of (a) the
Valuation Date coinciding with or immediately following the date of the Member’s
termination of employment or (b) the Valuation Date coinciding with or
immediately preceding the distribution date elected by the Member under
Section 8.2.

8.2           Normal Time of Distribution

Subject to Sections 8.3, 8.4 and 8.8, a Member’s Benefit shall be distributed to
him on (or as soon as reasonably practicable after) the date that he has
elected.  The distribution election shall be made in accordance with the
Company’s written procedures, and where applicable,

30


--------------------------------------------------------------------------------


such procedures shall require the consent (written, if necessary) of the Member
to the distribution of his Benefit before he attains age 65.

8.3           Time of Distribution

A Member who is Totally Disabled may elect to receive his Plan Benefit in
accordance with the Company’s written procedures.  In the case of a Member who
is not Totally Disabled, the Benefit shall not be distributed before the later
of the following dates:

(a)           The date when the Member ceases to be an Employee; or

(b)           The date when the Company receives the election.

Notwithstanding the preceding provisions of this Section 8.3 and subject to
Section 8.4, a Member’s Benefit shall be paid or commenced by his Required
Beginning Date.  If the Member fails to file a timely distribution election
form, Section 8.7 shall apply and Section 8.12 (relating to unclaimed Benefits)
may apply.

8.4           Special Rules Regarding Distribution

(a)           If a Member other than a five-percent owner (as defined in
section 416 of the IRC and taking into account any modifications under
section 401(a)(9) of the IRC) is still an Employee as of his Required Beginning
Date, he may elect (in the manner specified under the Company’s written
procedures) to defer payment or commencement of his Benefit to the date he
ceases to be an Employee, in which case the Company shall pay or commence his
Benefit as soon as reasonably practicable thereafter, but not later than April 1
of the calendar year following the calendar year in which he ceases to be an
Employee.

(b)           All distributions under the Plan shall be made in accordance with
the Income Tax Regulations under Section 401(a)(9) of the IRC, including Income
Tax Regulation Section 1.401(a)(9)-2 or its successor.  Such regulations are
incorporated in the Plan by reference and shall override any inconsistent
provisions of the Plan.  For purposes of Section 401(a)(9), life expectancy(ies)
under this Plan shall not be recalculated.

8.5           Reemployment

In the event that a Member is reemployed and becomes a Member of the Plan prior
to the distribution of his entire Benefit relating to his earlier period of
employment, then (a) any election of a deferred distribution date under
Section 8.2 shall be disregarded; (b) any installment payments in process shall
be discontinued, and the undistributed portion of the Member’s Accounts which
formerly had been in his PACCAR Stock Fund (if any) shall be retransferred to
his PACCAR Stock Fund; and (c) the Member’s entire Benefit, including the
Benefit relating to the period following his reemployment, shall be distributed
in accordance with the latest distribution election form filed by the Member,
after his reemployment, pursuant to Section 8.2.

31


--------------------------------------------------------------------------------


8.6           Available Forms of Distribution

A Member whose employment as an Employee terminates may elect to have his
Benefit distributed in one of the following forms:

(a)           A lump sum consisting of the whole shares of PACCAR Stock held in
the Member’s Company Contributions Account, Salary Deferral Account and Employee
Account as of the Valuation Date coincident with or immediately preceding
distribution of the Member’s Benefit, and cash equal to the balance of the
Member’s Benefit; or

(b)           A lump sum consisting entirely of cash.

8.7           Election of a Form of Distribution

(a)           General Rule

A Member entitled to a Benefit shall elect a form of distribution under
Section 8.6 in accordance with the Company’s written procedures.  Such election
shall include such information as the Company may reasonably require and, if the
distribution is to be made prior to the Member’s attainment of age 65, the
election shall be made no more than 90 days prior to the distribution date
elected by the Member.

(b)           Member Who Fails to Elect Payment Form

If a Member’s Benefit must be paid after he ceases to be an Employee on account
of his Required Beginning Date, he shall elect a form of distribution under
Section 8.6 for this Benefit.  If the Member fails to elect any form of
distribution for such benefit before his Required Beginning Date, then such
Benefit shall be distributed in the form of a lump sum consisting entirely of
cash.

8.8           Small Benefits

Any other provision of this Article 8 notwithstanding, effective for
distributions made on or after March 28, 2005, if the value of a Member’s entire
Benefit equals $1,000 or less before the first payment of such Benefit is made,
then the Benefit automatically shall be paid to such Member (or, in the case of
his termination as a result of his death, to his Beneficiary) in a single lump
sum in cash as soon as administratively practicable after the Member’s
termination and without his consent.  The foregoing notwithstanding, (a) in the
case of a Member who has made the election described in Section 5.2, the
determination of whether the value of the Member’s entire Benefit equals $1,000
or less shall be made immediately following the last day of the Plan Year in
which such Member terminated employment and (b) in the event of termination of a
Member’s employment due to a Layoff, payment shall be made as soon as
administratively practicable following the last day of the Plan Year following
the Plan Year in which the termination of employment occurred.  If the value of
a benefit payable to an alternate payee pursuant to a qualified domestic
relations order (as defined in section 414(p) of the IRC) (“QDRO”) is not more
than $1,000 and payment of such benefit has not commenced, such benefit shall be
paid automatically to such alternate payee in a single lump sum in cash as soon
as administratively practicable after the QDRO is received by the Plan and
without the alternate payee’s consent.

32


--------------------------------------------------------------------------------


8.9           Survivors’ Benefits

(a)           Member Dies After Installments Commence

This Subsection (a) shall apply only in the event that a Member elected to
receive all or a portion of his Benefit in annual installments under
Section 8.6(c) and then dies after installment payments have commenced but
before such payments are completed.  The remaining installments of such Member’s
Benefit ordinarily shall be paid to his Beneficiary in accordance with the
predetermined distribution schedule originally established for him by the
Company.  However, a Beneficiary may make a request, subject to the Company’s
consent, to accelerate the distribution of any or all unpaid installments to
which such Beneficiary is entitled.  The request shall be made in accordance
with the Company’s written procedures.

(b)           Member Dies Before Benefit Distribution

This Subsection (b) shall apply in the event that a Member dies before his
Benefit is distributed and (a) above does not apply.  Such Member’s Benefit
ordinarily shall be paid to his Beneficiary in the form of a single lump sum in
cash, and the distribution ordinarily shall be made as soon as reasonably
practicable after the Member’s death.  A Beneficiary may, however, make request
to defer the distribution of the Benefit to which such Beneficiary is entitled. 
However, the distribution shall in no event be made later than five years after
the Member’s death.  A Beneficiary shall make the request to receive the Benefit
to which such Beneficiary is entitled or to defer receipt in accordance with the
Company’s written procedures.

(c)           Designating a Beneficiary

Upon commencement of membership, each Member shall name one or more persons as
the Beneficiary who will receive any distribution payable under the Plan in the
event of the Member’s death.  The designation shall be registered with the
Company in accordance with the Company’s written procedures.  If the Member has
not made an effective designation of a Beneficiary or if none of the named
Beneficiaries is living when any distribution is to be made, then (1) the spouse
of the deceased Member shall be the Beneficiary or (2) if the Member has no
spouse living at the time of such distribution, then the living children of the
deceased Member shall be the Beneficiaries in equal shares or (3) if the Member
has neither spouse nor children living at the time of such payment, the estate
of the Member shall be the Beneficiary.  The Member may change his designation
of a Beneficiary from time to time in accordance with procedures established by
the Company.  Any other provision of this Subsection (c) notwithstanding, in the
case of a married Member, any designation of a person other than his spouse as
Beneficiary shall be effective only if the spouse consents to the designation in
writing and such written consent is witnessed by a notary public.

33


--------------------------------------------------------------------------------


8.10         No Alienation of Benefits; Qualified Domestic Relations Order

No benefit payable under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution or levy of any kind, either voluntary or
involuntary, prior to actually being received by the person entitled to such
benefit under the terms of the Plan; and any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge or otherwise dispose of any
right to a benefit payable hereunder shall be void.  However, neither of the
following shall constitute a violation of this Section 8.10:

(a)                                  The creation or recognition of a right in
an alternate payee to any pension payable with respect to a Member pursuant to a
qualified domestic relations order (as defined in IRC Section 414(p)), as
determined in accordance with procedures established by the Company, and the
payment of benefits in accordance with the applicable requirements of such
order; or

(b)                                 The Trustee’s compliance with instructions
from the Company to reduce a Member’s benefit by amounts the Member is ordered
or required to pay the Plan, where such order or requirement: (i) arises under a
judgment of conviction for a crime involving the Plan, under a civil judgment
(including a consent order or decree) entered by a court on or after August 5,
1997 in an action brought in connection with a violation of part 4 of subtitle B
of title I of ERISA or under a settlement entered into on or after August 5,
1997 with the Department of Labor asserting a violation of part 4 of subtitle B
of title I of ERISA; and (ii) the judgment, order, decree or settlement
expressly provides for the offset of all or part of the amount ordered or
required to be paid to the Plan against the Member’s benefits provided under the
Plan.

Pursuant to a qualified domestic relations order, the Plan may distribute any
benefit payable to an alternate payee in the form of a single lump sum in cash
prior to the earliest date upon which the Member could receive his Benefit.  To
the extent that a qualified domestic relations order creates, assigns, or
recognizes the right of an alternate payee to any portion of the Benefit
otherwise payable to or with respect to a Member, such portion shall not
thereafter be taken into account in determining the Benefit payable to or with
respect to that Member under the Plan.

8.11         Facility of Payment

Whenever, in the Company’s opinion, a person entitled to receive any
distribution of a Benefit or installment thereof is under a legal disability or
is physically or mentally incapacitated in any way so as to be unable to manage
his financial affairs, the Company may direct the Trustee to make distribution
to such person or to his legal representative or to a relative or friend of such
person for his benefit; or the Company may direct the Trustee to apply the
payment for the benefit of such person in such manner as the Company considers
advisable.

34


--------------------------------------------------------------------------------


8.12         Unclaimed Benefits

If any Benefit, or a portion thereof, becomes distributable under the Plan and
the Company is unable to locate the Member or Beneficiary to whom the
distribution is payable for three consecutive Plan Years, then the Member’s
Accounts shall be closed after the third consecutive Plan Year during which such
distribution is payable but the Member or Beneficiary cannot be found.  The
amount of the unpaid Benefit shall be applied to reduce Company Contributions
(unless mandatory provisions of applicable escheat laws require other
application, in which case such Benefit shall be applied as such mandatory laws
require), as determined by the Company.  If, however, the Member or Beneficiary
subsequently makes a proper claim to the Company for any Benefit applied to
reduce Company Contributions, then such Benefit (without income, gains or other
adjustment) shall be restored to the Member’s Accounts from contributions made
by the Company for this purpose, without regard to Current or Accumulated
Earnings and Profits.  The Benefit shall thereafter be distributable in
accordance with the terms of the Plan.

8.13         Payments Discharge Plan; Adverse Claims

Any payment or distribution made to any person in full compliance with the terms
of the Plan shall fully discharge the Company, the Plan and any Trustee or
insurance company making such payment from all adverse claims thereto respecting
which prior written notice has not been given to any such entity making or
directing the payment or distribution.  If the Company has received actual
written notice of any adverse claim to any payment or distribution not yet made,
the Company may suspend distribution and take such other action as it deems
necessary or advisable to protect the Plan or its Members and Beneficiaries,
until the respective rights of all interested persons have been determined to
the satisfaction of the Company.

8.14         Direct Rollovers

(a)                                  Direct Rollover Option

Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Distributee’s election under this Section, a Distributee may elect, at
the time and in the manner prescribed by the Company, to have any portion of an
Eligible Rollover Distribution paid directly to an Eligible Retirement Plan
specified by the Distributee in a Direct Rollover.

(b)                                 Definition of Eligible Rollover Distribution

An Eligible Rollover Distribution is any distribution of all or any portion of
the balance to the credit of the Distributee, except that an Eligible Rollover
Distribution does not include: any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s designated
beneficiary, or for a specified period of 10 years or more; any distribution to
the extent such distribution is required under section 401(a)(9) of the IRC; the
portion of any distribution that is not includable in

35


--------------------------------------------------------------------------------


gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities), except to the extent that
such portion is directly rolled over to a qualified trust described in section
401(a) of the IRC which is a defined contribution plan and which agrees to
separately account for the after-tax portion of the rolled over amount, or such
portion is rolled over to an individual retirement account or annuity described
in section 408(a) or 408(b) of the IRC; and a distribution which is made upon
hardship of the Distributee.

(c)                                  Definition of Eligible Retirement Plan

An Eligible Retirement Plan is an individual retirement account described in
section 408(a) of the IRC; an individual retirement annuity described in
section 408(b) of the IRC; an annuity plan described in section 403(a) of the
IRC; an annuity contract described in Section 403(b) of the IRC; an eligible
plan under Section 457(b) of the IRC maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state, that agrees to account separately for the Eligible
Rollover Distribution; or a qualified defined contribution plan described in
section 401(a) of the IRC that accepts the Distributee’s Eligible Rollover
Distribution.  With respect to the portion of an Eligible Rollover Distribution
that is not includible in gross income (if it were paid to the Distributee), an
“Eligible Retirement Plan” is limited to an individual retirement account or
annuity described in section 408(a) or 408(b) of the IRC, or a qualified defined
contribution plan described in section 401(a) of the Code that agrees to account
separately for the portion which is includible in gross income and the portion
which is not so includible.

(d)                                 Definition of Distributee

A Distributee includes an Employee or former Employee.  In addition, the
Employee’s or former Employee’s surviving spouse and the Employee’s or former
Employee’s spouse or former spouse who is the Alternate Payee under a qualified
domestic relations order are Distributees with regard to the interest of the
spouse or former spouse.

(e)                                  Definition of Direct Rollover

A Direct Rollover is a payment by the Plan directly to the Eligible Retirement
Plan specified by the Distributee.

(f)                                    Waiver of Waiting Period

An Eligible Rollover Distribution may commence less than 30 days after the
notice required under Income Tax Regulation section 1.411(a)-11(c) and
section 402 (f) is given; provided that (1) the Company clearly informs the
Member that the Member has the right to a period of at least 30 days after
receiving the notice to consider the decision of whether or not to elect a
distribution (and, if applicable, the particular distribution option), and
(2) the Member, after receiving the notice, affirmatively elects a distribution.

36


--------------------------------------------------------------------------------


ARTICLE 9

LOANS

9.1           Amount of Loans

A Member or Restricted Member who is an Employee, and an Employee who is not a
Member but who is a Restricted Member as a result of making one or more Rollover
Contributions to the Plan, may obtain a cash loan from his Employee and Salary
Deferral Accounts; provided, however, that (a) he or she shall not be permitted
to obtain a loan under the Plan if, at any time in the prior 12 months, he or
she defaulted on a Plan loan (as determined by the Company), and (b) he or she
shall not be permitted to obtain more than two new loans in any Plan Year.  The
minimum amount of the loan shall be $1,000.  The maximum amount of the loan
shall be subject to the limitations of Section 9.2.  All loan amounts not evenly
divisible by $100 shall be rounded down to the nearest $100.

9.2           Aggregate Loan Limitation

No loan shall be granted under the Plan if it would cause the aggregate balance
of all loans which a Member or Restricted Member thereafter has outstanding
under this Plan or under any other qualified plan maintained by any PACCAR Inc
or any of its Subsidiaries (determined without regard to the last sentence of
Section 2.1(nn)) to exceed the least of the following:

(a)                                  $50,000, less the highest outstanding loan
balance during the period of 12 consecutive months ending on the day before a
new loan is made; or

(b)                                 One-half of the value of the Member’s or
Restricted Member’s Accounts (or such lesser amount as may be required pursuant
to Regulation 2550.408b-1(f) of the Department of Labor).

9.3           Terms of Loans

A loan to a Member or Restricted Member shall be made on such terms and
conditions as the Company may determine, provided that the loan shall:

(a)                                  Be evidenced by a promissory note signed by
the Member or Restricted Member and secured by one-half of the value of his
Accounts (regardless of whether a particular Account provided funds for the loan
under Section 9.1);

(b)                                 Bear interest at a fixed rate (determined by
the Company) commensurate with the interest rates charged for similar loans by
commercial lenders;

(c)                                  Provide for level amortization over its
term with payments at monthly or more frequent intervals, as determined by the
Company;

(d)                                 Provide for loan payments (1) to be withheld
whenever possible through periodic payroll deductions from the Member’s or
Restricted Member’s compensation from

37


--------------------------------------------------------------------------------


the Company or (2) to be paid by check or money order whenever payroll
withholding is not possible;

(e)                                  Provide for repayment in full on or before
the earlier of (1) the distribution date elected by the Member pursuant to
Section 8.2 or (2) the date five years after the loan is made (or the date 15
years after the loan is made if the loan is used to acquire a dwelling which,
within a reasonable period of time, is used as the principal residence of the
Member);

(f)                                    Provide that a Member or Restricted
Member may not receive any distribution from any of his Accounts under Article 8
until the loan obligation is repaid, except to the extent that all or any part
of such distribution is used to repay the outstanding balance of the loan; and

(g)                                 Provide that a Member’s or Restricted
Member’s Accounts shall not be applied to the satisfaction of the Member’s loan
obligations before the Accounts become distributable under Article 8, unless the
Company determines that the loan obligations are in default and takes such
actions as the Company deems necessary or appropriate to cause the Plan to
realize on its security for the loan.  Such actions may include (without
limitation) an involuntary withdrawal from the Member’s Accounts, first to the
extent permitted under Section 10.1 and second from other amounts credited to
the Member’s Accounts; provided that (1) such an involuntary withdrawal
attributable to Company Contributions made with respect to those Plan Years that
ended less than 24 months prior to the date of the withdrawal (adjusted to
reflect any earnings, appreciation or losses attributable to such Company
Contributions) and from amounts credited to Salary Deferral Accounts shall be
permitted only to the extent that the hardship requirements of
section 401(k)(2)(B)(i)(IV) of the IRC and of sections 1.401 (k) -1 (d)(2)(ii)
and 1.401(k)-1(d)(2)(iii)(A) of the Income Tax Regulations are met, and (2) no
such involuntary withdrawal shall be made from net unwithdrawn investment income
credited to a Member’s Salary Deferral Accounts except to the extent of such net
unwithdrawn investment income credited as of the last Valuation Date in the 1988
Plan Year.  If an involuntary withdrawal occurs, the Member shall not be
permitted to obtain a loan under the Plan for a period of 12 months, commencing
as of the last day of the payroll period in which the involuntary withdrawal
occurs.  The consent of the Member’s spouse shall not be required at the time of
any action taken by the Company under this Subsection (g).

9.4           Company Consent

The Company, based on the criteria set forth in this Article 9, may withhold its
consent to any loan or may consent only to the borrowing of a part of the amount
requested by the Member.  The Company shall act upon requests for loans in a
uniform and nondiscriminatory manner, consistent with the requirements of
section 401(a), section 401(k), section 4975 and related provisions of the IRC.

38


--------------------------------------------------------------------------------


9.5           Source of Loans

If a Member requests and is granted a loan, the amount of the loan shall be
disbursed from the Trust Fund.  The promissory note executed by the Member shall
be held by the Trustee or by the Company as agent of the Trustee and the
promissory note shall be treated as an investment of the Trust Fund.

9.6           Disbursement of Loans

A Member may request a loan in accordance with the Company’s written
procedures.  A loan shall be disbursed as soon as reasonably practicable after
the date on which the Company receives the prescribed loan request (subject to
the Company’s consent).

9.7           Valuation Date

For purposes of this Article 9, the value of a Member’s Accounts shall be
determined as of the Valuation Date coinciding with or next following the
Company receives the prescribed loan request.

9.8           Loan Fees

A Member who obtains a loan under this Article 9 shall be required to pay such
fees as the Company may impose in order to defray the cost of administering
loans from the Plan.

ARTICLE 10

WITHDRAWALS

10.1         Regular Withdrawals

Any Member who is an Employee may withdraw any amount not in excess of the sum
of the following:

(a)                                  The previously unwithdrawn value of the
Member’s Employee Accounts as of the last Valuation Date in the 1988 Plan Year;
and

(b)                                 The previously unwithdrawn shares of PACCAR
Stock allocated to the Member’s Company Contributions Account as of the last
Valuation Date in the 1988 Plan Year.

10.2         Source of Withdrawals

Withdrawals shall be paid from the available sources in the following sequence,
as necessary, until the full amount has been satisfied:

(a)                                  First, from the Member’s Member
Contributions which were not previously withdrawn;

39


--------------------------------------------------------------------------------


(b)                                 Second, from other amounts credited to the
Member’s Employee Accounts (to the extent that the balance in the Member’s
Employee Accounts exceeds his unwithdrawn Member Contributions and to the extent
that such amounts are  available under Section 10.1(a)); and

(c)                                  Last, from the Member’s Company
Contributions Account (to the extent that the Company Contributions Account is
available under Section 10.1(b)).

Subject to the preceding sentence and such other written ordering rules as the
Company may adopt, the withdrawal from a Member’s Member Account shall be taken
from the Investment Options in which such Account is invested on a pro rata
basis.

10.3         Application for Withdrawals: Time and Form of Distribution

A Member who wishes to make any withdrawal under this Article 10 shall request a
withdrawal in accordance with the Company’s written procedures.  The withdrawal
distribution shall be paid as soon as reasonably practicable after receipt of
such request by the Company.  Withdrawal distributions shall be made only in
cash.  The amount available for withdrawal (including the value of any PACCAR
Stock to be converted to cash) shall be determined as of the Valuation Date
coincident with or next following the date on which the Company receives the
withdrawal request form.

10.4         Limitations on Withdrawals

The total value of any withdrawal distribution shall not be less than $500,
unless the aggregate amount available for withdrawal is less than $500, in which
event only such aggregate amount may be withdrawn.

ARTICLE 11

SALE OF STOCK TO TRUSTEE

A Member or his Beneficiary may offer to sell to the Trustee any shares of
PACCAR Stock distributed from the Member’s Company Contributions Account, Salary
Deferral Account, or Employee Account as a Benefit under Article 8.  Any such
offer shall be made in writing on the prescribed form.  To the extent that the
Trustee has cash available for investment in PACCAR Stock, it may purchase
pursuant to the Trust Agreement any shares of PACCAR Stock so offered at the
last-transaction price quoted by the National Market System of the National
Association of Securities Dealers and reported by The Wall Street Journal with
respect to the trading day on which such offer was received by the Trustee at
the address prescribed by it for this purpose.  No commission shall be paid in
connection with any such purchase.

40


--------------------------------------------------------------------------------


ARTICLE 12

PLAN ADMINISTRATION

12.1         Company as Plan Administrator

The Company is the named Fiduciary which has the discretionary authority to
control and manage the operation and administration of the Plan, and it is the
“administrator” of the Plan (as such term is used in ERISA).  The Company shall
make such regulations, rules, interpretations, procedures and computations, and
shall take such other action to administer the Plan, as it may deem
appropriate.  Any regulations, rules and interpretations adopted by the Company
shall be conclusive and binding on all persons.  Any regulations, rules and
procedures of general application established by the Company for the
administration or operation of the Plan shall be consistent with any applicable
requirements of ERISA and the IRC.  In administering the Plan, the Company shall
act in a nondiscriminatory manner to the extent required by section 401(a) and
related provisions of the IRC and shall at all times discharge its duties with
respect to the Plan in accordance with the standards set forth in
section 404(a)(1) of ERISA.

12.2         Carrying out Fiduciary Duties

Any person or group of persons may serve in more than one Fiduciary capacity
with respect to the Plan, and any Fiduciary may employ one or more persons to
render advice with regard to such Fiduciary’s responsibilities under the Plan.

The Company may designate, by written instrument signed by both parties, one or
more persons to carry out the Company’s Fiduciary responsibilities (other than
Trustee responsibilities) under the Plan.  The Company’s duties and
responsibilities as administrator and sponsor of the Plan which have not been
delegated to others pursuant to the preceding sentence shall be carried out by
its directors, officers and employees.  Such directors, officers and employees
shall act on behalf and in the name of the Company in their respective
capacities as directors, officers and employees and not as individual
Fiduciaries.

12.3         Appointment of Public Accountant

The Company shall engage an independent qualified public accountant to conduct
such examinations and to express such opinions as may be required by
section 103(a)(3) of ERISA.  The Company in its discretion may remove and
discharge the person so engaged, but in such case it shall appoint a successor
independent qualified public accountant to perform such examinations and to
express such opinions.

12.4         Reliance on Plan Records; Member’s Duty to Notify

In connection with the Company’s administration of the Plan, it is the
responsibility of any person having rights under the Plan to notify the Company
in writing of the current status of any matters affecting such rights, including
(without limitation) the designation of Beneficiaries, the exercise of
elections, facts relevant to employment and marital status, and the correct
address to which matters affecting such person shall be mailed or delivered. 
The Company may rely solely on the records of the Plan, as modified by any such
written notice,

41


--------------------------------------------------------------------------------


and on information otherwise available to the Company, in its administration of
the Plan.  The Company in administering the Plan may further rely on information
or advice furnished by the Trustee, actuaries, counsel or other persons retained
to advise or assist the Plan.

ARTICLE 13

CLAIMS AND REVIEW PROCEDURES

13.1         Applications for Benefits

Any application for benefits under the Plan shall be submitted to the Company. 
Any application shall be in writing on the prescribed form and shall be
addressed as follows:

Savings Investment Plan
PACCAR Inc
P.O. Box 1518
Bellevue, Washington 98009

13.2         Denial of Applications

In the event that any application for benefits is denied in whole or in part,
the Company shall notify the applicant in writing of his right to an independent
review of the denial.  Such written notice shall set forth, in a manner
calculated to be understood by the applicant, specific reasons for the denial,
specific references to the Plan provisions on which the denial is based, a
description of any information or material necessary to perfect the application,
an explanation of why such material is necessary, an explanation of the Plan’s
review procedure, (including an explanation of the applicant’s right to initiate
a lawsuit under section 502(a) of ERISA if the applicant’s appeal is denied),
and, in the case of a Disability Claim (defined below), each specific internal
rule, guideline, protocol or other similar criteria relied upon in making such
denial (or a statement that such criteria were relied upon and will be provided
free of charge to the applicant upon request), if any.  An application shall be
granted, or written notice of a denial shall be given to the applicant, within
90 days (45 days in the case of a Disability Claim) after the Company receives a
proper application, unless special circumstances (which are matters beyond the
control of the Plan in the case of a Disability Claim) require an extension of
time for processing the application.  In no event shall such an extension exceed
a period of 90 days (30 days in the case of a Disability Claim) from the end of
the initial 90-day period (45-day period in the case of a Disability Claim).  If
such an extension is required, written notice thereof shall be furnished to the
applicant before the end of the initial 90-day period (45-day period in the case
of a Disability Claim) indicating the circumstances requiring an extension of
time and the date by which the Company expects to render a decision.  If the
Company determines that a decision on a Disability Claim cannot be rendered
within the initial 30-day extension period due to matters beyond the control of
the Plan, the period for making a determination may be extended for an
additional 30 days, provided that written notice is furnished to the applicant
before the end of the initial 30-day extension period indicating the
circumstances requiring an additional extension of time and the date by which
the Company expects to render a decision.  In the case of any extension with
respect to a Disability Claim, the notice of extension shall specifically
explain the standards on which benefit entitlement is based, the unresolved
issues

42


--------------------------------------------------------------------------------


that prevent a decision on the Disability Claim, the additional information
needed to resolve those issues and that the applicant shall have a period of 45
days within which to provide the specified information.  For purposes of this
Article 13, “Disability Claim” shall mean a claim for benefits under the Plan
based on an applicant’s Total Disability pursuant to Section 2.1(qq)(3) of the
Plan.

13.3         Requests for Review

Any person whose application for benefits is denied in whole or in part (or such
person’s duly authorized representative) may appeal from the denial by
submitting to the Company a request for an independent review of such
application within 60 days (180 days in the case of a Disability Claim) after
receiving written notice of the denial.  Such independent review shall take into
consideration all relevant documents and other information submitted by the
applicant, whether or not such information was submitted in the initial benefit
determination and, in the case of a Disability Claim, shall be conducted without
deference to the initial determination.  The Company shall give the applicant
(or such applicant’s authorized representative), upon request and free of
charge, copies of and/or an opportunity to review pertinent documents (except
legally privileged materials) in preparing such request for review and an
opportunity to submit issues and comments in writing.  In the case of a
Disability Claim, the Company shall identify each medical or vocational expert
whose advice was obtained in connection with such denial, whether or not such
advice was relied upon in making the denial.  The request for review shall be in
writing and shall be addressed as follows:

Savings Investment Plan
PACCAR Inc
P.O. Box 1518
Bellevue, Washington 98009

The request for review shall set forth all of the grounds on which it is based,
all facts in support of the request and any other matters which the applicant
deems pertinent.  The Company may require the applicant to submit such
additional facts, documents or other material as it may deem necessary or
appropriate in making its review.  Any review of a denied application shall be
conducted in the name of the Company by a panel of three or more individuals who
did not take part in the initial processing of such application and, in the case
of a Disability Claim, who are not subordinate to any person who took part in
such initial processing.  The review panel shall be the named fiduciary that has
the authority to act with respect to any appeal from a denial of a claim for
benefits.  Any decision on appeal of a Disability Claim that is based in whole
or in part on a medical judgment shall be made in consultation with an
appropriate health care professional who did not take part in the initial
processing of such application and is not subordinate to any person who took
part in such initial processing.

13.4         Decision on Review

The Company shall act upon each request for review within 60 days (45 days in
the case of Disability Claim) after receipt thereof, unless special
circumstances require an extension of time for processing, but in no event shall
the decision on review be rendered more than 120

43


--------------------------------------------------------------------------------


days (90 days in the case of a Disability Claim) after the Company receives a
proper request for review.  If such an extension is required, written notice
thereof shall be furnished to the applicant before the end of the initial 60-day
period (45-day period in the case of Disability Claim).  The Company shall give
prompt, written notice of its decision to the applicant.  In the event that the
Company confirms the denial of the application for benefits in whole or in part,
such notice shall set forth, in a manner calculated to be understood by the
applicant, the specific reasons for such denial, specific references to the Plan
provisions on which the decision is based, a statement that the applicant (or
the applicant’s duly authorized representative) has the right, upon request and
free of charge, to receive copies of and/or to review all pertinent documents
(other than legally privileged documents), an explanation of the applicant’s
right to initiate a lawsuit under section 502(a) of ERISA, and, in the case of a
Disability Claim, each specific internal rule, guideline, protocol or other
similar criteria relied upon in making such denial (or a statement that such
criteria were relied upon and will be provided free of charge to the applicant
upon request).  In the case of a Disability Claim, such notice shall also
include the following statement:  “You and the Plan may have other voluntary
alternative dispute resolution options, such as mediation.  One way to find out
what may be available is to contact the local U.S. Department of Labor Office
and your State insurance regulatory agency.”

13.5         Exhaustion of Administrative Remedies; Limitations

No legal or equitable action for benefits under the Plan shall be brought unless
and until the claimant (a) has submitted a written application for benefits in
accordance with Section 13.1, (b) has been notified that the application is
denied, (c) has filed a written request for an independent review of the
application in accordance with Section 13.3 and (d) has been notified in writing
that the Company has affirmed the denial of the application; provided, however,
that such an action may be brought after the Company has failed to act on the
claim within a time period prescribed by Sections 13.2 or 13.4.

ARTICLE 14

GENERAL PROVISIONS

14.1         Information and Reports to Members

Each Member shall be advised periodically of the general provisions and the
financial condition of the Plan and his Benefit hereunder, as required by law. 
In addition, the Company shall also furnish to any Member or Beneficiary, upon
written request, such information respecting the Plan and such person’s Benefit
hereunder as may be required by law, but may require payment of a reasonable
charge covering the cost of providing such data, as permitted by law.

14.2         Compliance With USERRA

Any other provision of the Plan notwithstanding, effective October 13, 1996,
with regard to an Employee who after serving in the uniformed services is
reemployed on or after December 12, 1994, within the time required by USERRA,
contributions shall be made and benefits and service credit shall be provided
under the Plan with respect to his or her

44


--------------------------------------------------------------------------------


qualified military service (as defined in section 414(u)(5) of the IRC) in
accordance with section 414(u) of the IRC.  Furthermore, notwithstanding any
provision of the Plan to the contrary, Participant loan payments may be
suspended during a period of qualified military service.

14.3         Applicable Law

The Plan and the Trust Agreement are intended to establish a profit-sharing plan
and trust qualified under IRC sections 401(a), 401(k) and 501 and maintained in
conformity with said sections and regulations issued thereunder, and in
conformity with other applicable provisions of Federal law and regulations
governing profit-sharing plans and trusts.  Subject to the preceding sentence
and to the extent not preempted by Federal law, the Plan shall be governed and
construed in accordance with the laws of the State of Washington and shall be
governed thereby.

14.4         No Employment Rights Conferred

Nothing in the Plan shall be deemed to give any person any right to remain in
the employ of the Company.

14.5         Service Upon Plan; Limitations on Actions Against Plan

Valid service of any legal process upon the Company shall constitute service of
process upon the Plan.  Any legal proceedings against the Plan shall be
commenced within one year, or within any greater period allowed by ERISA
section 413, after the cause of action arises, and if not commenced within the
applicable period above described, shall be deemed abandoned and forever barred.

14.6         Plan Office; Records

The records of the Plan shall be maintained on a Plan Year basis.  The principal
office of the Plan, where all Plan records shall be kept, shall be located at
the principal office of PACCAR Inc.  Copies of all documents constituting a part
of the Plan and any related documents shall also be made available at other
locations, as may be required by law.  The Company shall allow any Member or
Beneficiary reasonable access to any documents under which the Plan is
established or operated, if a request for such access is made in accordance with
the Company’s written procedure.

14.7         Form of Applications, Elections and Other Communications

All applications, authorizations, designations, elections, instructions or any
other communications required or permitted of any person under the Plan shall be
submitted to the Company in such form and manner and at such time as the Company
may require and, if the Company deems it necessary or advisable, shall include
the consent of such person’s spouse.

45


--------------------------------------------------------------------------------


14.8         Spousal Consents

This Section 14.8 shall apply whenever the consent of a Member’s spouse is
required for an election, waiver or designation made by such Member under the
Plan.  Any spousal consent shall be in writing and shall be witnessed by a Plan
representative (if permitted by the Company) or by a notary public.  The spousal
consent shall acknowledge the effect of the Member’s action and shall, if
applicable, specify the non-spouse Beneficiary being designated (including any
class of Beneficiaries or contingent Beneficiaries).  The spousal consent shall
be irrevocable.  Any other provision of the Plan notwithstanding, no spousal
consent shall be required if (a) it is established to the satisfaction of the
Company that there is no spouse or that the spouse cannot be located or (b) the
Member is legally separated or has been abandoned (within the meaning of local
law) and has an appropriate court order, unless a qualified domestic relations
order provides otherwise.  If the spouse is legally incompetent to give consent,
the spouse’s legal guardian (including the Member) may give consent.

14.9         Merger, Consolidation and Transfer of Assets or Liabilities

The Plan may not be merged or consolidated with any other plan, and no assets or
liabilities of the Trust Fund may be transferred to any other plan, unless each
Member would (if the Plan then terminated) receive a Benefit immediately after
the merger, consolidation or transfer which is equal to or greater than the
Benefit such Member would have been entitled to receive immediately before such
merger, consolidation or transfer (if the Plan had been terminated).

ARTICLE 15

CONTRIBUTION LIMITATIONS

15.1         Basic Limitation

A Member’s Annual Addition with respect to any calendar year shall in no event
exceed his Contribution Limitation for such calendar year.  In the event that a
Member’s Contribution Limitation would be exceeded, his Annual Addition shall be
reduced to an amount equal to his Contribution Limitation by reducing the
components of his Annual Addition as necessary in the order in which they are
listed in Section 15.4(b).  Such reduction shall be made in accordance with
Sections 15.2 and 15.3 (where applicable).

15.2         Effect on Future Contributions

Articles 4 and 5 notwithstanding, the Salary Deferrals which a Member is
permitted to contribute and his share of Company Contributions shall be reduced
prospectively to the extent required by Section 15.1.  The aggregate amount of
the Company Contributions that otherwise would be made under Article 5 shall be
reduced accordingly.

15.3         Effect on Prior Contributions

If a Member’s Annual Addition exceeds his Contribution Limitation, then such
Excess Annual Additions as are attributable to Salary Deferrals and Company
Contributions shall be eliminated as follows:

46


--------------------------------------------------------------------------------


(a)                                  Excess Annual Additions attributable to
Salary Deferrals, including investment gains, shall be distributed to the
Member.

(b)                                 Excess Annual Additions attributable to
Company Contributions shall be transferred to a suspense account.  Any earnings,
appreciation or losses attributable to the suspense account shall be allocated
to such account.  All amounts credited to the suspense account shall be applied
to reduce Company Contributions for the next calendar year, and for succeeding
calendar years if necessary.  Such amounts shall be allocated among Members
pursuant to Section 5.1 until the suspense account is exhausted (subject to this
Article 15).  No Company Contributions shall be made as long as any amount
remains in the suspense account.

15.4         Definitions

As used in this Article 15, the following words and phrases shall have the
following meanings:

(a)                                  “Affiliate” means any corporation which is
a member of a “controlled group of corporations” (within the meaning of IRC
section 1563(a), determined without regard to IRC sections 1563(a)(4) and
1563(e)(3)(C), and as modified by IRC section 415(h)) of which group PACCAR Inc
is also a member.

(b)                                 “Annual Addition” with respect to any
calendar year means the sum of the following:

(1)                                  Employee contributions made by the Member
under all qualified defined-contribution or defined-benefit plans maintained by
PACCAR Inc or any Affiliate during such calendar year;

(2)                                  Employer contributions and forfeitures
allocated to the Member under all qualified defined-contribution plans
maintained by PACCAR Inc or any Affiliate, other than this Plan, as of any date
within such calendar year;

(3)                                  Salary Deferrals contributed by the Member
under this Plan during such calendar year; and

(4)                                  Company Contributions allocated to the
Member under this Plan as of any date within such calendar year.

Rollover Contributions shall not be included in Annual Additions.

(c)                                  “Compensation” for purposes of this
Article 15 only, means “wages” as defined in section 3401(a) of the IRC for
purposes of income tax withholding at the source, but determined without regard
to any rules that limit the remuneration included in “wages” based on the nature
or location of the employment or the services performed (such as the exception
for agricultural labor in section 3401(a)(2) of the IRC).  In addition,
Compensation shall include elective deferrals excludable from the Member’s gross
income under section 125 or section 402(e)(3) of the IRC and made to a plan
maintained by the Company including amounts contributed to the Plan as

47


--------------------------------------------------------------------------------


Salary Deferrals, and shall include elective deferrals excludable from the
Member’s gross income under section 132(f)(4) of the IRC.

(d)                                 “Contribution Limitation” with respect to
any calendar year means the lesser of (1) 100 percent of the Member’s
Compensation for such calendar year or (2) $40,000 (as adjusted by the
Commissioner of the Internal Revenue to reflect increases in the cost-of-living
in accordance with section 415(d)(1)(C) of the IRC).

ARTICLE 16

AMENDMENT OR TERMINATION OF PLAN

16.1         Plan May Be Amended or Terminated

It is the intention of the Company that the Plan will continue indefinitely, but
the Company may, at any time and for any reason, by action of its Board of
Directors, its Chairman and Chief Executive Officer or a committee or
individual(s) acting pursuant to a valid delegation of authority, amend the Plan
retroactively or prospectively, terminate the Plan, or discontinue Company
Contributions hereunder without terminating the Trust Agreement or the other
provisions of the Plan.  Any other provision hereof notwithstanding, the Company
shall have no obligation to continue to make contributions to the Plan after the
termination of the Plan.

16.2         Amendments Cannot Reduce Accrued Benefits

No amendment of the Plan shall reduce the Benefit of any Member accrued under
the Plan prior to the date when the amendment is adopted, except to the extent
that a reduction in accrued benefits may be permitted by ERISA; and no amendment
of the Plan nor any other action taken by the Company shall divert any part of
the assets of the Trust Fund to purposes other than the exclusive purposes of
providing benefits to Members or Beneficiaries who have an interest in the Plan
and of defraying the reasonable expenses of administering the Plan and the Trust
Fund, except as provided in Section 5.11.

16.3         Procedure Upon Plan Terminations

Upon termination of the Plan, the Company shall perform the procedures which
would have been required pursuant to the Plan had the Plan termination date been
a Valuation Date.  Upon completion of such procedures, the balances in each
Member’s Accounts shall be distributed to such Member (or his Beneficiary) as
provided in Article 8.  Upon termination of the Plan, no part of the Trust Fund
shall revert to the Company, except as provided in Section 5.11.

16.4         Partial Terminations

If any partial termination (as determined by the Company in accordance with any
applicable IRC provisions) of the Plan occurs, then the balances in the Accounts
of those Members with respect to whom the Plan is so terminated shall be
distributed as provided in Section 16.3.

48


--------------------------------------------------------------------------------


16.5         Intent to Comply with ERISA

It is the intent of Sections 16.3 and 16.4 that a termination or partial
termination of the Plan be accomplished in accordance with ERISA section 403. 
In the event that the provisions of ERISA section 403(d)(1) or regulations
adopted thereunder require that the assets of the Plan be allocated or
distributed in a different manner upon any termination of the Plan, then the
assets of the Plan shall instead be allocated or distributed as such provisions
may require.

16.6         Fiduciary Powers Continue Until Distribution Complete

Until the final distribution of any Plan assets allocated on account of any
termination or partial termination of the Plan, the Trust Fund shall continue,
and the Company and the Trustee shall continue to have and may exercise all of
the powers conferred upon them by the Plan and the Trust Agreement.

ARTICLE 17

PRIOR PROFIT SHARING PLAN

The Plan amends and restates the PACCAR Inc Profit Sharing Plan, as in effect on
June 30, 1978.  The following rules apply with respect to the rights and
benefits of Members under the Plan on such date:

17.1         No Reduction of Accrued Benefit

No provision of the amended and restated Plan is intended to reduce or limit any
benefit which accrued under the provisions of the Plan as in effect from time to
time prior to July 1, 1978.

17.2         Full Vesting

The balance in the Prior Profit Sharing Account of a Member who was an Employee
on July 1, 1978 (plus the Member’s share of any Company Contributions or
forfeitures made or imposed with respect to periods prior to July 1, 1978, but
allocated thereafter), shall be fully vested and nonforfeitable, effective as of
July 1, 1978.  Such balance shall remain fully vested and nonforfeitable on and
after July 1, 1987, upon transfer of the Prior Profit Sharing Account balance to
the Member’s Salary Deferral Accounts.

17.3         Continuing Distributions

Amounts being paid to a Member or Beneficiary in accordance with the provisions
of the Plan in effect from time to time prior to July 1, 1978, shall continue to
be paid in accordance with such provisions.

17.4         Beneficiary Designations

Any Beneficiary designation in effect as of June 30, 1978, under the prior
provisions of the Plan shall be treated as a Beneficiary designation filed with
the Company under Section 8.9 (c) of the Plan and shall be subject to all of the
provisions and restrictions of Section 8.9(c).

49


--------------------------------------------------------------------------------


17.5         Company Contributions

No Company contribution shall be made to any Prior Profit Sharing Account with
respect to any period after June 30, 1978, but such a contribution may be made
after June 30, 1978, with respect to a prior period.

17.6         Effective Date

With respect to periods prior to July 1, 1978, the rights of any person
regarding a Prior Profit Sharing Account shall be determined and administered
exclusively under the provisions of the Plan as in effect at the applicable
time.

ARTICLE 18

SPECIAL TOP-HEAVY RULES

18.1         Determination of Top-Heavy Status

Any other provision of the Plan notwithstanding, this Article 18 shall apply to
any Plan Year in which the Plan is a Top-Heavy Plan.  The Plan shall be
considered a “Top-Heavy Plan” for a Plan Year if, as of the Determination Date
for such Plan Year, the Top-Heavy Ratio for the Aggregation Group exceeds 60
percent.

18.2         Minimum Allocations

For any Plan Year during which the Plan is a Top-Heavy Plan, Company
Contributions allocated to the Accounts of each Member who is not a Key
Employee, but who is an Employee on the last day of such Plan Year, shall not be
less than the lesser of (a) three percent of Wages or (b) the greatest
allocation, expressed as a percentage of Compensation made to any Member who is
a Key Employee.  To the extent required by this Section 18.2, the Company shall
make additional Company Contributions without regard to the limitations of
Section 5.8.

This Section 18.2 shall not apply to any Member for a Plan Year during which the
Member received a minimum accrued benefit described in section 416(c)(1) of the
IRC under a qualified defined-benefit plan maintained by PACCAR Inc or any of
its Subsidiaries (determined without regard to the last sentence of
Section 2.1(nn)).  However, this Section 18.2 shall apply to any Eligible
Employee who could become a Member under Section 3.1 but who has not elected to
do so.

18.3         Definitions

For purposes of this Article 18 only, the following definitions shall apply:

(a)                                  “Aggregation Group” means either the
Required Aggregation Group or any Permissive Aggregation Group, as the Company
may elect.

(b)                                 “Determination Date” means the last day of
the Plan Year prior to the applicable Plan Year.

50


--------------------------------------------------------------------------------


(c)                                  “Key Employee” means a key employee, as
defined in section 416(i) of the IRC.

(d)                                 “Permissive Aggregation Group” means a group
of qualified plans which includes (1) the Required Aggregation Group and (2) one
or more plans of the Company or a Subsidiary which are not part of the Required
Aggregation Group.  A Permissive Aggregation Group, when viewed as a single
plan, must satisfy the requirements of sections 401(a)(4) and 410 of the IRC.

(e)                                  “Required Aggregation Group” means a group
of qualified plans which includes (1) each plan of the Company or a Subsidiary
in which a Key Employee participates and (2) each other plan of the Company or a
Subsidiary which enables any plan in which a Key Employee participates to meet
the requirements of sections 401(a)(4) or 410 of the IRC.

(f)                                    “Top-Heavy Ratio” means a percentage
determined pursuant to section 416(g) of the IRC.  In applying section 416(g) of
the IRC, the valuation date shall be the Determination Date.

(g)                                 “Wages” means “wages” as defined in
section 3401(a) of the IRC for purposes of income tax withholding at the source,
but determined without regard to any rules that limit the remuneration included
in “wages” based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in section 3401(a)(2) of
the IRC).  “Wages” does not include Salary Deferrals or amounts in excess of
$200,000 (as adjusted by the Commissioner of Internal Revenue to reflect
increases in the cost-of-living in accordance with section 401(a)(17)(B)).

ARTICLE 19

EXECUTION

To record the amendment and restatement of the Plan to read as set forth herein,
effective as of January 1, 2006, but subject to approval by the Internal Revenue
Service and to any amendments necessary to obtain such approval and to comply
with Department of Labor regulations and applicable securities laws, PACCAR Inc
by its Chairman and Chief Executive Officer has executed this Plan on December
18, 2006.

PACCAR Inc

By

/s/ Mark Pigott

 

 

Chairman and

 

 

Chief Executive Officer

 

51


--------------------------------------------------------------------------------